The President’s Veto Power


A rticle I o f the C onstitution does not v e s t the President w ith the inherent pow er to veto portions o f a
    bill w hile signing the rem ainder o f it into law.

                                                                                              July 8, 1988

                    M   em orandum       O   p in io n fo r t h e   A ttorney G   eneral



   In the past few months, several commentators have suggested that Article I of
the Constitution vests the President with an inherent item veto power. Accord­
ing to these commentators, this power is supported by the text of the Constitu­
tion, the experience in the Colonies and the States prior to the adoption of the
Constitution, and other relevant constitutional materials. In our view, the text of
Article I requires that any analysis of this question focus on the meaning of the
term “Bill.” If this term was intended to mean a legislative measure limited to
one item of appropriation or to one subject, then it may be argued that the Pres­
ident properly may consider measures containing more than one such item or sub­
ject as more than one “Bill” and, therefore, may approve or disapprove of each
separately. Under this approach, the President would have the functional equiv­
alent o f an item veto. Our review, however, of the relevant constitutional mate­
rials persuades us that there is no constitutional requirement that a “Bill” must
be limited to one subject. The text and structure of Article I weigh heavily against
any such conclusion. Moreover, historically “Bills” have been made by Congress
to include more than one item or subject, and no President has viewed such in­
struments as constituting more than one bill for purposes of the veto. Indeed, the
Framers foresaw the possibility that Congress might employ “the practice of tack­
ing foreign matter to money bills,” but gave no indication that this practice was
inconsistent with their understanding of the term “Bill.” Nor, we are constrained
to conclude, does the recent commentary on this question provide persuasive sup­
port for an inherent item veto power in the President.

                                        I. Text and Structure

  Article I, Section 7, Clause 2 of the Constitution sets forth the constitutional
procedure for enacting “Bills” into law— passage by both houses of Congress and
approval by the President subject to override:

             Every Bill which shall have passed the House of Representa­
          tives and the Senate, shall, before it become a Law, be presented
          to the President of the United States; If he approve he shall sign

                                                       128
        it, but if not he shall return it, with his Objections to that House
        in which it shall have originated, who shall enter the Objections
        at large on their Journal, and proceed to reconsider it. If after such
        Reconsideration two thirds of that House shall agree to pass the
        Bill, it shall be sent, together with the Objections, to the other
        House, by which it shall likewise be reconsidered, and if approved
        by two thirds of that House, it shall become a Law. But in all such
        Cases the Votes of both Houses shall be determined by Yeas and
        Nays, and the names of the Persons voting for and against the Bill
        shall be entered on the Journal o f each House respectively.
U.S. Const, art. I, § 7, cl. 2.
   After debate concerning Clause 2 was completed, James Madison proposed an
amendment to ensure that Congress would not attempt to circumvent the pre­
sentment requirement by passing legislation in forms other than bills. Thus, the
all-inclusive language of Clause 3:

           Every Order, Resolution, or Vote to Which the Concurrence of
        the Senate and House o f Representatives may be necessary (ex­
        cept on a question of Adjournment) shall be presented to the Pres­
        ident of the United States; and before the Same shall take Effect,
        shall be approved by him, or being disapproved by him, shall be
        repassed by two thirds of the Senate and House of Representa­
        tives, according to the Rules and Limitations prescribed in the
        Case of a Bill.

U.S. Const, art. I, § 7, cl. 3.
   Article I, Section 7 thus sets forth a straightforward procedure for enacting leg­
islation, with well-defined roles for each of the political branches. After both houses
of Congress have passed a bill or any other instrument intended to become law,
Congress must present it to the President. The President then has two, but only two,
options with respect to the instrument presented: to “approve. . . it” or “not.”
   This scheme seems clearly to envision that Congress plays an active role in
lawmaking, while the President’s role, although quite formidable, is essentially
passive and receptive at the veto stage. To use a literary analogy, Congress acts
as the author, the President as the publisher: absent an extraordinary consensus
in Congress, the President retains the ultimate authority to decide whether to
“publish” the law. The question presented by the item veto is whether Article I
can be understood to give the President a more active and powerful role in that
process, i.e., that o f an editor who may delete various parts of the instrument pre­
sented without the approval o f the author. Is the President limited to approving
or disapproving the entire instrument presented to him, or may he pick and choose
among various provisions of the instrument, signing some into law and return­
ing the rest to Congress?
   We can discern nothing in the text or structure of the Constitution suggesting
that the President possesses such enhanced authority. With respect to enrolled

                                         129
bills or any other completed legislative instrument, the Constitution authorizes
the President only to “approve . . . it" or “not.” (emphasis added). The Constitu­
tion does not suggest that the President may approve “parts of it” or indicate any
presidential prerogative to delete or alter or revise the bill presented. Nor does
the text contain any precise definition of the term “Bill” or place any restriction
on the form of legislative instrument Congress may present to the President for
his approval. Specifically, there is no suggestion in the Constitution that bills or
other forms of congressional votes cannot contain unrelated matters in a single
instrument. The absence of such provisions is particularly telling in this context
since the veto clauses of the Constitution are the lengthiest, and among the most
specific, provisions in the document.
   Moreover, the genesis and language of Article I, Section 7, Clause 3 further
reinforce the conclusion that the President does not possess item veto authority.
As the debates make clear, the Framers required that “Every Order, Resolution
or Vote” be presented to, the President on the same terms as bills, to prevent Con­
gress from circumventing the veto powers established in Clause 2 by enacting
legislation in forms other than bills.1 In particular, by requiring in Clause 3 the
presentment to the President of “every vote to which the concurrence of the Sen­
ate and House of Representatives may be necessary,” the Framers appear to have
been referring to any measure, regardless of what unrelated provisions it com­
bines, on which both houses o f Congress have voted their approval. If so, Con­
gress could avoid any limitations on the contents of “bills” by simply legislating
in the form of “votes.” Clause 3 thus provides particularized evidence that the
Framers were well aware that Congress might seek to evade the President’s veto
authority through various machinations. Indeed, as we show below, in the de­
bates during the Constitutional Convention, the Framers expressly contemplated
that a bill might contain unrelated items and provisions. Significantly, therefore,
the safeguard found in Clause 3 was neither a prohibition against aggregating un­
related items in a single bill nor a grant of item veto authority but rather an ex­
press requirement that all legislative instruments be subject to the veto. Accord­
ingly, Clause 3 weighs against rather than supports reading into Article I an
implicit prohibition against legislation that does not comport with the ideal of a
single item addressing a single subject.

    1      It is fair to conclude that during most o f the consideration o f the veto power, the Convention assumed that bills
w ould be the exclusive means o f passing law s since the veto provision under discussion referred only to “Bills.”
On August 15, 1787, however, after all other debate concerning the veto pow er had been concluded, M adison “pro­
posed that [‘Jor resolve’ should be added after ‘bill’ in the beginning of [the veto clause] with an exception as to
votes o f adjournment &c.” James Madison, N otes o f D ebates in the Federal Convention o f 1787 at 465 (1984)
(“M adison’s N otes”). M adison’s argument in favor o f the proposal was “that if the negative o f the President was
confined to bills: it would be evaded by acts under the form and name o f Resolutions, votes &c.” Id Madison re­
ports that “after a short and rather confused conversation on the subject,” the Convention rejected his proposal. Id.
         U pon reconvening the next day, the Convention took up a motion by Edmund Randolph to reconsider Madi­
so n ’s suggestion, which Randolph had since “thrown into a new form ” Id. at 466. Randolph’s proposal was sub­
stantially identical to what is now Article I, Section 7, Clause 3, thus subjecting to the President’s veto power not
only “Every Bill,” but also “Every order resolution or vote, to which the concurrence o f the Senate & House of
R ep ’s may be necessary.” Id. Although Roger Sherman “thought it unnecessary,” Randolph's proposal was over­
w helm ingly approved by the Convention w ithout further debate Id


                                                          130
   Nonetheless, Mr. Steven Glazier relies exclusively on Clause 3 in arguing in
a recent article that the Constitution “grants the line item veto to the President.”
Stephen Glazier, Reagan Already Has Line-Item Veto, Wall St. J., Dec. 4,1987,
at 14. Mr. Glazier begins his analysis by correctly noting that the Framers added
Clause 3 to guard against the entirely foreseeable prospect that Congress would
attempt to circumvent the President’s veto authority by simple semantic expedi­
ent of denominating bills as orders, resolutions, or votes. From this unassailable
premise, however, Mr. Glazier leaps to the conclusion that the Constitution pro­
hibits the aggregation of numerous items of appropriation in a single bill. But
Clause 3 merely requires that any measure, however denominated, be presented
to the President before it can become law; it says nothing about what may or may
not be contained in the measure. In other words, a requirement of presentment of
all legislative measures simply does not imply, let alone compel, any sort of lim­
itation concerning the content of the measures presented.
   More generally, the absence of a constitutionally prescribed limitation on the
form of legislation subject to presidential disapproval is fully consistent with the
powerful role that the Framers envisioned for the President in the lawmaking
process and with their general approach to separation of powers questions. The
debate in the Convention concerning the nature of the President’s veto— whether
it would be absolute or qualified, and if qualified, whether an override would re­
quire two-thirds or three-fourths vote in both houses—is instructive.
   The debate over giving the President an absolute veto— like the King of Eng­
land— was essentially a debate over whether to place the President on precisely
the same footing in the lawmaking process as the other two participants. For ex­
ample, the House has an absolute veto over measures originated in the Senate—
no bill goes beyond the House until it is satisfied. If it is not satisfied with a mea­
sure, it can in effect send it back to the Senate with its recommendations (in the
form of amendments). In similar fashion, the Senate has an absolute veto over
the House; if it adds anything to or deletes anything from a bill originated in the
House, it must send the amended measure back to the House for its concurrence
in the change before the measure can go to the President. An absolute veto in the
President would have placed him on precisely the same footing as House and
Senate, able to block enactment of any law until satisfied with it.
   Although the Framers gave the President and the Congress many of the same
tools,2 the Framers refrained from giving the President a full one-third partner­



   2     For example, if Congress presents a bill to the President containing unrelated matters, the President is faced
with the same choice as is either house when presented with a bill containing unrelated matters: accept, reject, or
propose amendments to the bill. The President may accept a bill by signing it, or by failing to return it to Congress
within ten days U.S Const, art. I, § 7, cl. 2. Conversely, the President may reject a bill (subject to override) by re­
turning it with his objections to the house in which it originated, o r by failing to sign it when Congress prevents its
return by its adjournment Id. Finally, the President may propose amendments to a bill by rejecting it and includ­
ing proposed amendments in his veto message to Congress. In addition, like both houses of Congress, the Presi­
dent has the power to “recommend to [Congress’] Consideration such Measures as he shall judge necessary and
expedient ” U.S Const art II, § 3.


                                                        131
ship in the lawmaking process, qualifying his veto by a two-thirds override in
both houses. Thus, while the Founders intended the President to have a power­
ful role in the lawmaking process, they did not intend his role to be as powerful
as the House and Senate. But an item veto, and especially a line item veto, would
place the President in a much more powerful position than either house of Con­
gress, for it would enable him to delete portions of a measure and sign the re­
m ainder into law; he would not have to send the entire measure with his recom­
mended deletions back to Congress for its reconsideration before any part of it
could become law.
   Is it possible that the Founders, while debating the nature of the Presidential
veto, would refrain from giving him an absolute veto, and yet simply assume that
he would be able to veto portions of a measure and sign the remainder into law?
It seems inconceivable that such a feature of the President’s veto power would
have gone unremarked at the Constitutional Convention.
   More important for present purposes, the tunneling safeguard contained in
Clause 3, in conjunction with the veto power itself, provides a potent, albeit bur­
densome, defense against any procedural manipulations employed by Congress
to evade or dilute the presidential veto. If the President is presented with leg­
islative instruments o f unreasonable form, scope, or length, he can do what ei­
ther house can do when the other house attempts to coerce its acquiescence
through the attachment of unrelated riders— accept, reject, or propose amend­
ments to, the entire measure.
   To be sure, reliance on the veto itself, rather than a precise definition of a term
“Bill,” renders permissible a practice— tacking of unrelated riders— that has been
subject to much congressional abuse, particularly in recent years. But, by grant­
ing each party in the lawmaking process a “veto” (subject to the override in the
case of the President) over the proposals o f the others, and the power to propose
amendments to such proposals, the Framers believed that each party in the law­
making process would have an adequate check on the other and be capable of de­
fending its role. Alexander Hamilton made this clear in The Federalist:

        In the case for which it is chiefly designed, that of an immediate
        attack upon the constitutional rights of the executive, or in a case
        in which the public good was evidently and palpably sacrificed,
        a man of tolerable firmness would avail himself of his constitu­
        tional means of defense, and would listen to the admonitions of
        duty and responsibility. In the former supposition, his fortitude
        would be stimulated by his immediate interest in the power of his
        office; in the latter, by the probability of the sanction of his con­
        stituents who, though they would naturally incline to the legisla­
        tive body in a doubtful case, would hardly suffer their partiality
        to delude them in a very plain case. I speak now with an eye to a
        magistrate possessing only a common share of firmness. There
        are men who, under any circumstances, will have the courage to
        do their duty at every hazard.

                                         132
The Federalist No. 73, at 445 (Alexander Hamilton) (Clinton Rossitered., 1961).
   In short, the veto acts as its own best defense against congressional efforts to
dilute the President’s approval authority.
   It should be noted that the decision to subject all legislative forms to the ex­
ternal check of a presidential veto, rather than to direct governance of internal
legislative processes, is but one of many examples of the means by which the
Framers sought to prevent all aggrandizement of power by any of the three
branches: a system of checks and balances. The purpose— and genius— of a tri­
partite system of government with interdependent powers is that attempts by one
branch to invade another’s sphere are to be dealt with through the exercise of
countervailing power by the branch whose prerogatives are being invaded, rather
than through explicit procedural rules governing the internal operations of each
branch. As a general premise, then, the Framers relied on the structural solution
of competing institutional interests to ensure the integrity of governmental oper­
ations, and eschewed detailed rules directed towards the activities within each
branch. The manifestation of this general trend in the context of congressional
processes is Article I, Section 5, Clause 2, which provides that “[e]ach House
may determine the Rules of its proceedings.” The Framers’ reluctance in this re­
gard was particularly acute with respect to internal rules not susceptible of pre­
cise definition, for these would inevitably lead to time-consuming and divisive
political disputes over whether a procedural norm has been followed. For exam­
ple, as we discuss more fully below, Madison strenuously opposed the original
versions of Article I, Section 7, Clause 1 because they contained “ambiguous”
terms that would inevitably lead to futile political disputes over meaning. More­
over, such procedural disputes might ultimately be brought to the judiciary for
resolution, a forum the Framers clearly viewed as ill-suited to resolve disputes
between the political branches.
   Any definitional limitations on bills would, of course, constitute precisely the
kind of nebulous internal guideline that the Framers generally sought to avoid in
preference to granting the President an institutional check such as the counter­
balancing power of “veto.” Accordingly, the incongruity between such an inter­
nal safeguard and the Framers’ general approach to the separation of powers casts
even further doubt on the implicit existence of any such constitutional limitation.
   Moreover, while the protection contained in Clause 3 is consistent with the
substantial symmetry of powers among the parties to the lawmaking process, re­
stricting the form of a permissible “Bill” is not. Clause 3 ensures that nothing be­
come law, regardless of the label affixed, unless presented to the President for
his approval. An item veto or a restriction on the type of “Bill” presented, how­
ever, serves a distinct and more ambitious purpose. Rather than ensuring that all
legislation is presented to the President, it directly intrudes into the legislative
process by fixing the proper form that presented bills must take. Accordingly,
any such restriction would be different in degree and in kind from that contained
in Clause 3.
   In sum, the text and structure of Article I, the intended roles of the House,
the Senate, and the President in the lawmaking process, Hamilton’s conclusion

                                        133
that the veto power is its own best defense, and the inconsistency between any
precise definition of “Bill” and the Framers’ general attempt to provide struc­
tural safeguards against encroachments establish that the combination of unre­
lated matters in a single bill, although objectionable as a policy matter, neither
transgresses constitutional norms nor affords a basis for exercising an item veto.
The only conceivable basis for making a plausible contrary argument would be
that longstanding and pervasive historical practice at the time of the American
Founding clearly established that all legislation could encompass only one sub­
ject, and, consequently, the Framers must have intended that only such instru­
ments could be presented to the President for his approval. Moreover, even if
it could be shown that the Constitution places severe restrictions on the per­
missible contents of a “Bill,” that showing would not establish item veto au­
thority in the President. To the contrary, such a showing would suggest that a
bill containing unrelated provisions would be void ab initio, and that the Pres­
ident would have no constitutional power to approve or disapprove such a bill
in whole or in part. In any event, a review of the historical materials reveals
that no such compelling evidence exists.

                             II. Historical Evidence

    As is clear from the foregoing discussion, the veto clauses of the Constitution
do not expressly define the term “Bill.” Rather, the original understanding of that
term must be determined by examination o f historical materials.
    In analyzing those materials, it is first helpful to distinguish three conceptu­
ally distinct congressional practices. First, Congress aggregates numerous items
of appropriation in a single appropriations bill, such as the so-called “Continu­
ing Resolutions.” Second, Congress attaches substantive provisions as “riders”
to appropriations bills. Third, Congress combines unrelated substantive provi­
sions, apart from appropriations, in a single bill. The question is whether a bill,
as that term is used in the Constitution, may be constituted in these ways.
    The historical evidence suggests that a bill may be so constituted, and that the
Framers did not understand the Constitution to require an itemized presentment
o f legislation to the President or to establish some type of “germaneness” crite­
rion for bills. These practices were known to the Framers, and have historical an­
tecedents in the colonial and British experiences, and there is no persuasive ev­
idence that the Framers intended to prohibit them. And, while failure to limit the
contents o f a bill may restrict the efficacy of the President’s veto power, we are
aware of no persuasive historical evidence that the Constitution authorizes the
President to exercise an item veto.

A. Constitutional Convention

  The delegates to the Constitutional Convention of 1787 did not consider the
meaning of the term “Bill” as an abstract or universal construct. Rather, in the
context of considering the power of the House of Representatives to originate

                                        134
money bills, and the power of the Senate to amend money bills, the Framers’ dis­
cussions shed some light on what was meant to be conveyed by the term.
   Specifically, we discuss the Convention’s consideration and adoption of Arti­
cle I, Section 7, Clause 1, giving to the House of Representatives the exclusive
right to originate bills for raising revenue, but permitting amendments of such
bills in the Senate. These discussions do not reveal that the Framers understood
the term “Bill” to preclude the practice of including unrelated provisions in a sin­
gle bill. Moreover, their discussion of that practice, and failure to object to it gen­
erally, suggest that the Framers left each house of Congress free to determine the
form and contents of legislation.

   1. Adoption o f Article /, Section 7, Clause 1— A recurring topic of debate at
the Convention was whether the House of Representatives should be given the
exclusive right to originate money bills, and if so, whether the Senate should be
permitted to propose amendments to such bills. In the British system, the House
of Commons possessed the exclusive privilege of originating money bills, and
the House of Lords was denied even the power to amend such bills. Some dele­
gates to the Convention urged adoption of a similar rule, arguing that the long
experience of the British should not be lightly discarded. See Madison’s Notes
at 113 (Remarks of Mr. Gerry); id. at 447 (Remarks of Mr. Dickenson). Others
thought the British analogy inapposite in light of the Senate’s distinct composi­
tion and character. See id. at 113 (Remarks of Messrs. Butler and Madison); id.
at 249 (Remarks of Mr. Wilson).
   Most important for present purposes, however, were discussions relating to the
objection that adoption of the British model would lead the House to tack unre­
lated provisions to money bills. See id. at 113 (Remarks of Mr. Butler) (“[I]t will
lead the [House of Representatives] into the practice of tacking other clauses to
money bills . . . .”); id. at 443 (Remarks of Col. Mason) (“[I]t would introduce
into the House of Rep.s the practice of tacking foreign matter to money bills
.. . . ”); id. at 444 (Remarks of Mr. Wilson). Opponents of the British model ar­
gued that by denying the Senate the power to amend money bills originating in
the House—combined with the tacking of non-money provisions to such bills by
the House, thereby depriving the Senate of its distinct power to propose amend­
ments to the non-money provisions— the proposal would destroy the “delibera­
tive liberty of the Senate,” requiring it to vote up or down on the combination as
originated. See id. at 444 (Remarks of Mr. Wilson) (“The House of Rep.s will in­
sert other things in money bills, and by making them conditions of each other,
destroy the deliberative liberty of the Senate.”); 2 The Records o f the Federal
Convention o f 1787 at 210-11 (Max Farrand ed., 1987) (“M. Farrand”) (Notes
of James McHenry) (“[Ljodging in the house of representatives the sole right of
raising and appropriating money, upon which the Senate had only a negative,
gave to that branch an inordinate power in the constitution, which must end in its
destruction.”). The Convention sought to obviate this objection by permitting the
Senate to propose amendments to money bills as in the case of other bills. Al­
though opponents of the proposal conceded that this relieved some of the diffi­

                                         135
culties, they insisted that others remained. In the end, however, the Convention
adopted a similar proposal.
     Originally, it was proposed that “all bills for raising or appropriating money
 . .. shall originate in the 1st branch of the Legislature, and shall not be altered or
amended by the 2d branch.” M adison’s Notes at 237. Building on the earlier ar­
gument that this provision would lead to tacking, James Madison, among others,
observed that it would be “a source of injurious altercations between the two
Houses.” Id. at 414 (Remarks o f Mr. Madison); see also id. at 238 (Remarks of
Mr. Madison) (referring to the provision as “a source of frequent & obstinate al­
tercations”); id. at 251 (Remarks of Gov. Morris) (“It will be a dangerous source
o f disputes between the two Houses.”); id. at 444 (Remarks of Mr. Wilson) (“[A]n
insuperable - objection agst. the proposed restriction of money bills to the H. of
Rep.s [is] that it would be source of perpetual contentions where there was no
mediator to decide them . . . . ”); id. at 449 (Remarks of Mr. Rutledge) (“The ex­
periment in S. Carolina, where the Senate cannot originate or amend money bills,
has shewn that it answers no good purpose; and produces the very bad one of
continually dividing & heating the two houses.”).
     “[I]n order to obviate the inconveniences urged agst. a restriction of the Sen­
ate to a simple affirmative or negative,” Edmund Randolph proposed that the
clause be changed to permit the Senate to amend money bills except as to “in­
crease or diminish the sum.” Id. at 436-37. Col. Mason argued in favor of this
change, stating: “By authorizing amendments in the Senate it got rid of the ob­
jections that the Senate could not correct errors of any sort, & that it would in­
troduce into the House of Rep.s the practice of tacking foreign matter to money
bills.” Id. at 443. James Madison, a consistent opponent of the proposals to re­
strict the Senate in favor of the House, admitted that “ [t]he proposed substitute
. . . in some respects lessened the objections agst. the section,” but also thought
that “ [i]t laid a foundation for new difficulties and disputes between the two
houses.” Id. at 445 (Remarks o f Mr. Madison). Of particular relevance for our
purposes, Madison made the following observation:

        The words amend or a lte r , form an equal source of doubt & al­
        tercation. When an obnoxious paragraph shall be sent down from
        the Senate to the House of Reps— it will be called an origination
        under the name of an amendment. The Senate may actually couch
        extraneous matter under that name. In these cases, the question
        will turn on the degree of connection between the matter & ob­
        ject of the bill and the alteration or amendment offered to it. Can
        there be a more fruitful source of dispute, or a kind of dispute more
        difficult to be settled? His apprehensions on this point were not
        conjectural. Disputes had actually flowed from this source in
        Virga. where the Senate can originate no bill.

Id. at 446. Randolph did not respond to this new objection. Rather, he reiterated
his support for the proposal, stating that “[h]is principal o b ject. . . was to pre­

                                          136
vent popular objections against the [constitutional] plan,' and to secure its adop­
tion.” Id. at 448. After some additional discussion, the Convention rejected the
proposal to vest in the House the exclusive right to originate money biUs, even
though it would have permitted some amendment in the Senate. Id. at 449-50.
   Although the Convention finally had acted to reject the proposal, some mem­
bers continued to feel strongly that some form of it was necessary, given that the
States were to be equally represented in the Senate. For example, in discussing
a proposal making members of Congress ineligible to hold other offices, Hugh
Williamson referred “to the question concerning ‘money bills.’”
       That clause he said was dead. Its ghost he was afraid would
       notwithstanding haunt us. It had been a matter of conscience with
       him, to insist upon it as long as there was hope of retaining it. He
       had swallowed the vote of rejection, with reluctance. He could not
       digest it.
Id. at 453-54.
   Immediately upon reconvening the next day, the Convention took up a motion
by Caleb Strong to adopt a new proposal relating to money bills. Mr. Strong sug­
gested that the House be given the exclusive right to originate money bills, but
that the Senate be permitted to “propose or concur with amendments as in other
cases,” thus permitting the greatest role yet for the Senate. Id. at 460. Col. Ma­
son and Mr. Ghorum strongly supported the proposal and urged its adoption. Gou-
vemeur Morris, however, “opposed it as unnecessary and inconvenient.” Id. Mr.
Williamson then gave the last significant speech to the Convention on the mer­
its of adopting a provision on money bills, which appears to have been instru­
mental in the ultimate decision to adopt such a provision:

       [S]ome think this restriction on the Senate essential to liberty, oth­
       ers think it of no importance. Why should not the former be in­
       dulged. [H]e was for an efficient and stable Govt, but many would
       not strengthen the Senate if not restricted in the case of money
       bills. The friends of the Senate would therefore lose more than
       they would gain by refusing to gratify the other side. He moved
       to postpone the subject till the powers of the Senate should be gone
       over.

Id. at 460-61. Mr. Williamson’s motion to postpone “passed in the affirmative.”
Id. at 461.
   Three weeks later on September 5, 1787, the Committee on Unresolved M at­
ters reported the following proposal:

       All bills for raising revenue shall originate in the House of Rep­
       resentatives, and shall be subject to alterations and amendments
       by the Senate: no money shall be drawn from the Treasury, but in
       consequence o f appropriations made by law.

                                        137
Id. at 580. This proposal represented a significant change. The proposal gave the
Senate the right to propose amendments of any sort, and this provision referred
only to “bills for raising revenue” rather than “bills for raising or appropriating
m oney,”3 in defining the extent of the House’s exclusive right of origination.
Gouvemeur Morris moved to postpone consideration of the proposal, stating: “It
had been agreed to in the Committee on the ground of compromise, and he should
feel himself at liberty to dissent to it, if on the whole he should not be satisfied
with certain other parts to be settled.” Id. at 581 (footnote omitted). “Mr. Sher­
man was for giving immediate ease to those who looked on this clause as of great
moment, and for trusting to their concurrence in other proper measures.” Id. The
Convention then voted to postpone. Id.
   In the final days of the Convention, the proposal was again taken up. Without
debate, the Convention adopted a motion to substitute “the words used in the
Constitution of Massachusetts” for those used by the Committee to permit amend­
ments by the Senate. Id. at 607. The proposal was then adopted as amended, by
a vote of nine to two, providing as follows:

           All bills for raising revenue shall originate in the House of Rep­
           resentatives; but the Senate may propose or concur with amend­
           ments as in other bills. No money shall be drawn from the Trea­
           sury but in consequence o f appropriations made by law.

Id. at 606-07,4 James McHenry subsequently described the compromise that led
to the adoption of the clause as follows: “The Larger States hoped for an advan­
tage by confirming this privilege [of originating revenue bills] to that Branch
where their numbers predominated, and it ended in a compromise by which the
Lesser States obtained a power o f amendment in the Senate.” See 3 M. Farrand
at 148 (Remarks of James McHenry before the Maryland House of Delegates,
Nov. 29, 1787).
   2. Analysis o f Article I, Section 7, Clause 1 — Those in favor of inherent item
veto authority may argue that the history of the adoption of Clause 1 of Article
I, Section 7 indicates that the Constitution adopts as the meaning of the term
“Bill” a legislative proposal limited to one subject. From this premise, as noted
earlier, it might be argued that the President is entitled to treat any legislative in­
strument containing more than one subject as more than one bill.5 The difficulty,
however, is that the Framers gave no indication that they meant to limit the term
“Bill” to legislative instruments relating to only one subject. Rather, as previ­



    3 Several o f the earlier proposals also would have given the House the exclusive right to originate bills “for fix­
ing the salaries o f the officers o f Government.” See, e.g., M adison’s Notes at 386.
   4 The clause was subsequently altered only by moving the second sentence to Article I, Section 9. Id at 619.
   5 Moreover, as previously discussed, even if the latter understanding had been adopted by the Convention, item
veto authority would not necessarily follow Rather, it might be concluded that such proposals could not be passed
or presented to the President, and that even if the President signed such a proposal, it would have no legal force or
effect.


                                                         138
ously discussed, their apprehension concerning the possible content of the bills
originating in the House and resulting from amendment in the Senate arose solely
out of their concern that neither house be in a position to encroach upon the con­
 stitutional prerogatives of the other.
    That the Constitution does permit bills to contain unrelated provisions is re­
flected by the objection of some Convention delegates that the House might en­
gage in “the practice of tacking foreign matter to money bills.” E.g., Madison’s
Notes at 443 (Remarks of Col. Mason). To be sure, it might be argued that these
objections imply that the Framers did not understand the term “Bill” to permit
the tacking of foreign matter. This inference is unwarranted. Rather, these com ­
ments reflect an explicit recognition by the Framers that a bill could contain un­
related provisions, for the Framers recognized the practice, yet took no steps to
prevent the houses from engaging in it. See 3 M. Farrand at 202 (Remarks of
Luther Martin delivered to the Maryland legislature on November 29,1787) (ob­
jecting to Article I, Section 7, Clause 1 on the ground “ [t]hat it may, and proba­
bly will, be a future source of dispute and controversy between the two branches,
what are or are not revenue bills, and the more so as they are not defined in the
constitution”).
    Moreover, the Framers’ objection was not to tacking as such. The Convention
delegates were agreed that the House and Senate should be given equal author­
ity to originate and amend all bills other than those dealing with money. The ob­
jection to tacking arose only in reaction to the proposal to give the House exclu­
sive power to originate bills raising and appropriating money. The objection was
quite specific: the tacking of non-money riders to money bills by the House of
Representatives would enable the House to use its power to originate money bills
to encroach upon the constitutional prerogative of the Senate to amend non­
money proposals. See 2 M. Farrand at 210-11 (Notes of James McHenry) (ar­
guing against “lodging in the house of representatives the sole right of raising
and appropriating money, upon which the Senate had only a negative,” on the
ground “[t]hat without equal powers they were not an equal check upon each
other”). This view is confirmed by the fact that once Randolph proposed to change
the proposal to permit the Senate to amend non-money provisions of bills origi­
nated in the House, Col. Mason remarked that the change “got rid of the objec-
tio n []. . . that it would introduce into the House of Reps, the practice of tacking
foreign matter to money bills.” Madison’s Notes at 443. Thus, although either or
both houses remained free to combine unrelated non-money provisions, it is not
surprising that no one at the Convention objected to, or even raised, that possi­
bility, since the practice did not threaten to permit one house to enlarge its power
at the expense of the other. Nor were there references in the debates to the pos­
sibility that the House might combine two unrelated money provisions in a sin­
gle bill, because no prerogative of the Senate thereby would have been en­
croached. This, in turn, suggests that the Convention would have had no reason
to object to, let alone consider, the practice of tacking when both houses stood
on equal footing— namely, when the House tacks unrelated non-money matters
to non-money bills. Accord Madison’s Notes at 114 (Remarks of Mr. Sherman)

                                        139
(“In Cont. both branches can originate in all cases, and it has been found safe &
convenient.”).6
   That the Constitution does not adopt a definition o f the term “Bill” that either
authorizes or prohibits unrelated provisions is also consistent with Article I, Sec­
tion 5, Clause 2, which provides that “[e]ach House may determine the Rules of
its Proceedings.” By this provision, the Constitution appears to leave it to each
house to permit or prohibit tacking under any or all circumstances.
   M adison’s remarks in response to Randolph’s compromise are not to the con­
trary. As noted, Madison acknowledged that “ [t]he proposed substitute . . . in
some respects lessened the objections agst. the section,” but stated that “[t]he
words am end or alter, form an equal source o f doubt & altercation.” Madison’s
Notes at 445—46. Madison stated that the question whether an amendment is prop­
erly characterized as an origination “will turn on the degree of connection be­
tween the matter & object of the bill and the alteration or amendment offered to
it.” Id. at 446. Proponents of inherent item veto authority might argue that this
statement evinces an understanding that only a germane amendment properly
may be characterized as an “amendment,” and therefore that a bill may not be
amended to contain unrelated provisions.
   M adison’s observation does not appear to have been designed to state a con­
stitutional definition o f “amendment,” but rather to persuade the Convention that
any proposal that placed the houses on an unequal footing with respect to money
bills would lead to disputes and altercations between them. Thus, Madison pre­
dicted that when the Senate proposed an amendment “obnoxious” to the House,
the houses would enter into a dispute over whether the Senate had proposed “an
origination under the name of an amendment.” Id. at 446. Read in context, it is
clear that M adison’s statement of the considerations upon which “the question
will turn” was not intended as a statement o f a constitutionally required defini­
tion o f “amendment,” but rather to demonstrate the inevitability of disputes that
would be difficult to resolve. Thus, immediately after making this statement,
Madison asked rhetorically: “Can there be a more fruitful source of dispute, or a
kind o f dispute more difficult to be settled?” Id. Any other reading would require
one to reach the strange conclusion that Madison was simultaneously proposing
a constitutional test and criticizing it as incapable of being successfully applied.
   That M adison’s purpose was limited to pointing out the weakness of Ran­
dolph’s proposal is confirmed by an examination of his entire statement. Madi­
son begins by pointing out that “[t]he word revenue was ambiguous,” and that
“no line could be drawn between” revenue and non-revenue provisions. Id. at
445—46. Next, Madison made his argument that “[t]he words amend or alter,
form an equal source of doubt & altercation.” Id. at 446. Finally, Madison states
that other terms in Randolph’s proposal “were liable to the same objections.” Id.
Accordingly, M adison’s point was not that non-germane amendments would be



  6    Sim ilarly, no delegate suggested that tacked matters were two bills, or that a legislative proposal relating to
more than one subject would not be a proper bill.


                                                       140
unconstitutional, but simply that giving the House and Senate unequal power over
money bills would invariably lead to political disputes.
   Thus, we believe that the debates in the Convention concerning the adoption
of Clause 1 are informative primarily because of the absence of discussion con­
cerning tacking outside the context of the money bill proposal. If the Framers
truly believed that a bill could relate to only one subject, then it is remarkable
that they did not state this belief even when tacking was discussed. Under these
circumstances, rather than indicating a restriction on the contents of a bill, the
Framers’ discussions concerning the adoption of Clause 1 actually suggest that
a bill may contain unrelated matters.
   The Framers’ discussion of Clause 1 has obvious relevance for interpreting the
veto clauses. The Framers used the term “Bill” in both instances, raising a tex­
tual presumption that the term was intended to have the same meaning through­
out. Moreover, there is no evidence suggesting that the Framers had different
conceptions of the term “Bill” as used in these clauses. Rather, the fact that the
revenue clause immediately precedes the veto provisions in the Constitution, and
that all are part of the same section, Article I, Section 7, provide additional and
persuasive evidence that the Framers did not intend to limit the contents of bills
to a single subject.

B. Ratification Debates

   Although the veto clauses of the Constitution were not widely discussed in the
state ratifying conventions, the little discussion that occurred, and the fact that
no one suggested that the President had item veto authority, indicate that the rat-
ifiers did not understand the Constitution to grant the President item veto au­
thority.
   Most of the comments were limited to a recitation of the mechanics of the veto.
For example, in the Pennsylvania ratifying convention, James Wilson quoted
from the veto clauses and stated that “[t]he effect of this power, upon this sub­
ject, is merely this: if he disapproves a bill, two thirds of the legislature become
necessary to pass it into a law, instead of a bare majority.” 2 Debates on the A dop­
tion o f the Federal Constitution 473 (Jonathan Elliot, ed., 1836) (“Elliot’s De­
bates”). Wilson’s understanding confirms what is evident on the face o f the Con­
stitution— the President has two choices when presented with a bill: to approve
or disapprove the bill. Of course, this understanding leaves open to discussion
what may constitute a bill for constitutional purposes, but Mr. Wilson did not ad­
dress this question.
   James Iredell’s discussion of the veto power in the North Carolina ratifying
convention evinces a similar understanding. Responding to criticism that the veto
power gave the President too great a role in legislation, Iredell stated:

       After a bill is passed by both houses, it is to be shown to the Pres­
       ident. Within a certain time, he is to return it. If he disapproves of
       it, he is to state his objections in writing; and it depends on Con-

                                        141
       gress afterwards to say whether it shall be a law or not. Now, sir,
       I humbly apprehend that, whether a law passes by a bare major­
       ity, or by two thirds, (which are required to concur after he shall
       have stated objections,) what gives active operation to it is, the
       will of the senators and representatives. The President has no
       p o w er o f legislation. If he does not object, the law passes by a bare
       majority; and if he objects, it passes by two thirds. His pow er ex­
       tends only to cause it to b e reconsidered, which secures a greater
       probability of its being good.

4 Elliot’s Debates at 27 (emphasis added). Iredell’s defense of the veto power in­
dicates his understanding that the power was limited in nature. The President was
to have no power to adopt or alter legislation on his own. Rather, his role was
limited to initiating reconsideration and requiring greater consensus in Congress
by withholding his consent, and to proposing alterations by communicating his
objections to Congress. Congress might assent to his objections and amend the
bill, but this would be done by Congress and not be any unilateral action of the
President. Moreover, although Iredell’s comments do not speak to whether there
are any constitutional limitations on what Congress may include in a single bill,
his remarks indicate that he would have found it worthy of comment if he un­
derstood the Constitution to permit the President to exercise, in effect, an item
veto by conferring upon him the power to decide what does and does not consti­
tute a bill.

C. British Experience

   An examination of the British experience indicates that legislative instruments
containing unrelated provisions were treated as one bill. Appropriations bills reg­
ularly contained multiple items, and there was no objection to such bills. The
practices of including unrelated substantive provisions in a single legislative in­
strument, and attaching substantive riders to money bills, were sometimes en­
gaged in, but met with objections. On several notable occasions, these objections
led the Crown and the House o f Lords to refuse their assent to such measures.
There was, however, no suggestion by either the Crown or the Lords that these
measures could be treated as m ore than one bill and approved or vetoed sepa­
rately.
   A review of British supply bills, as they were called, enacted prior to the rev­
olutionary war indicates that it was not unusual for a single bill to contain nu­
merous items of appropriation. For example, a bill enacted in 1765 contained
thirty-one separate sections and at least as many items of appropriation. See An
act for granting to his Majesty a certain sum of money out of the sinking fund;
for applying certain moneys therein mentioned for the service of the year one
thousand seven hundred and sixty five; for further appropriating the supplies
granted in this session of parliament; for allowing to the receivers general of the
duties on offices and employments in Scotland a reward for their trouble; and for

                                          142
allowing further time to such persons as have omitted to make and file affidavits
of the execution of indentures of clerks to attorneys and solicitors, 1765, 5 Geo.
3, ch. 40. This bill included appropriations “towards discharging such unsatis­
fied claims and demands, for expenses incurred during the late war in G erm an y”
id. § 12, for “defending, protecting, and securing, the British Colonies and plan­
tations in Am erica ,” id. § 13, for maintaining “his Majesty’s navy,” id. § 15, “for
paying of pensions to the widows” of deceased officers and marines, and “to­
wards defraying the charge of out-pensioners of Chelsea hospital,” id. § 20, “for
defraying the charges of the civil establishment of his Majesty’s colony of West
F lo rid a ,. . . and . . . for defraying the expense attending general surveys of his
Majesty’s dominions in North America ,” id. § 22. In addition, we are aware of
no secondary sources that call this practice into question. Thus, a British bill of
supply might properly contain numerous items of appropriation.
   Historical evidence also suggests that the practice of combining unrelated mat­
ters in a single bill occurred with some frequency, and gave rise to considerable
controversy and debate. According to one commentator:

              A very objectionable course was sometimes adopted by the
           Commons in the reign of Charles II which, if it had not been sub­
           sequently exploded, would have been a blemish in the constitu­
           tion, namely, the practice o f tacking bills o f supply, with an in­
           tention o f thereby compelling the Crown or the Lords to give their
           consent to a bill which they might otherwise disapprove o f and re­
          ject. The practice of tacking indicates that the mode of passing
          bills between the two Houses was unsettled in the reign of Charles
          I I . . . . [The practice] survived the revolution, but is now deemed
          unconstitutional.

Amos, The Constitutional History o f England in the Time o f Charles II, quoted
in 9 Cong. Rec. 235 (1879) (emphasis added).
   An authoritative four-volume treatise by John Hatsell on parliamentary prac­
tice details many of the relevant events.7 Hatsell’s general observations on the
subject are as follows:

           It is much to be wished that every question, which is brought ei­
           ther before the House of lords or Commons, should be as simple
           and as little complicated as possible. For this reason, the p ro ­
          ceeding, that is but too often practised, o f putting together in the


    7    In the preface lo his Manual on Parliamentary Practice, Thomas Jefferson refers to Hatsell’s work, stating “ I
could not doubt the necessity o f quoting the sources o f my information, among which Mr. Hatsel’s [sic] most valu­
able book is preeminent ” H.R Doc. No. 279, 99th Cong , 2d Sess. 113 (1987).
       According to another commentator, “ Hatsell's collection of parliamentary precedents is the highest author­
ity in parliamentary law known either in Great Britain or the United States, and the work from which Jefferson’s
Manual, o r hand-book, is chiefly compiled.” 21 Cong. Globe, 31st Cong., 1st Sess. 794 (1850) (remarks of Sena­
tor Benton).


                                                       143
        same Bill clauses that have no relation to each other, and the sub­
        je c ts o f which are entirely different, ought to be avoided. Even
        where the propositions are separately not liable to objection in ei­
        ther House, the heaping together in one law such a variety of un­
        connected and discordant subjects, is unparliamentary; and tends
        only to mislead and confound those who have occasion to consult
        the Statute Book upon any particular point. But to do this in cases
        where it is known that one of the component parts of the Bill will
        be disagreeable to the Crown, or to the Lords; and that, if it was
        sent up alone, it would not be agreed to— for this reason, and with
        a view to secure the Royal assent, or the concurrence of the Lords,
        to tack it to a Bill of Supply which the exigencies of the State make
        necessary is a proceeding highly dangerous and unconstitutional.
        It tends to provoke the other branches of the legislature, in their
        turn, to depart from those rules to which they ought to be restrained
        by the long and established forms of Parliament; and can have no
        other effect than finally to introduce disorder and confusion.

3 J. Hatsell, P recedents of Proceedings in the House o f Commons 221 -2 2 (1818)
(emphasis added).
   For our purposes, it is important that the practice of combining unrelated mat­
ters in a single bill, however objectionable, was widely known. For example, Hat­
sell quotes a speech on the subject by Lord Chancellor Finch made to both houses
on May 23, 1678, which admonished:

        The late way of tacking together several independent and inco­
        herent matters in one Bill, seems to alter the whole frame and con­
        stitution of Parliaments, and consequently of the government it­
        self. It takes away the King’s negative voice in a manner, and
        forces him to take all o r none; when sometimes one part of the
        Bill may be as dangerous for the kingdom, as the other is neces­
        sary.

3 J. Hatsell, at 224 n. + . The difficulty reached such proportions that in 1702, the
House of Lords was moved to adopt the following resolution, to be included
among their standing orders: “That the annexing of any clause or clauses to a Bill
o f Aid or Supply, the matter o f which is foreign to, and different from, the mat­
ter o f the said Bill of Aid or Supply, is unparliamentary, and tends to the de­
struction of the constitution of this government.” Id. at 218 n. +.
    Although the practice of combining unrelated matters in a single bill was the
subject of much criticism and recognized to be contrary to the proper constitu­
tion and functioning of the British government, it also appears to have been com­
mon ground that the House of Commons could (and often did) combine such mat­
ters in a single bill, and that the only recourse of the House of Lords and the
Crown was to withhold their assent. Given this understanding, the Framers’ ex­

                                         144
plicit recognition that the House of Representatives might adopt a similar prac­
tice to coerce the Senate, and their failure to adopt a provision prohibiting the
practice (such as a constitutional limitation on the contents of bills), it appears
that the Framers believed that each branch had adequate tools at its disposal to
defend itself against attempts at coercion by another.

D. Colonial Experience

   Legislation by the American Colonies was subject to review by both the colo­
nial governors and the Crown. Bills passed by the colonial legislatures required
the approval of the governor in order to become laws. After being enacted, how­
ever, colonial laws were also sent to England to be reviewed by the Crown. Al­
though the practice of the governors and the Crown was not entirely uniform, ev­
idence indicates that they did not exercise an item veto, but instead approved or
disapproved an entire legislative measure.
   1.    Review o f Colonial Legislation by the Colonial Governors —Legislative
power in most of the Colonies was exercised jointly by the assembly, the gover­
nor’s council and the governor. Bills passed by the assembly and the governor’s
council were presented to the governor, who had an absolute veto over them.8
The Crown expected the governor to represent its interests, and issued instruc­
tions requiring him to disapprove certain bills. The governor’s position in the leg­
islative process was supported by his council, whose members were usually ap­
pointed upon his recommendation. Id. at 72.
   In a recent article in the Wall Street Journal, Professor Forrest McDonald, an
eminent constitutional historian, argues that the Framers understood the veto
power as incorporating the power to disapprove parts of a bill because “in each
of the forms in which Americans had encountered it, the veto was of a ‘line-item’
nature.”9 Professor McDonald cites three principal uses of the veto with which
the Framers had experience: the veto o f the colonial governors, the review of
colonial legislation by the Privy Council, and the veto as exercised in the States
after independence. Concerning the veto of the colonial governors, Professor Mc­
Donald states that this veto was “exercised selectively” to disapprove parts of a
bill and cites two examples.10
   Our review of historical materials, however, reveals that colonial governors
did not have the power to veto parts o f a bill. Rather, according to Evarts B.
Greene’s The Provincial Governor in the English Colonies o f North America 122
(1966), the governor “had himself only a right of veto upon appropriation bills
as a whole.” 11Moreover, in Royal Government in America 219 (1930), Leonard

    8 See E.B. Greene, The Provincial Governor in the English Colonies o f North America 162 (1966).
    9 Forrest McDonald, Line-item Veto: Older Than Constitution, Wall S l J., Mar. 7, 1988, at 16.
    10 Professor M cDonald's Wall Street Journal article does not provide any citations for its claims or even its
quotes. On February 20,1988, approximately two weeks before the article was published. Professor McDonald sent
a letter to Lewis Uhier o f the National Tax-Limitation Committee, which closely tracks the article and does pro­
vide sources. We shall refer to this letter at appropriate points.
    11 In Professor M cDonald’s letter, he states that “ [t]he authority on the veto power o f the colonial governors is
Evarts B. Greene,” and does not cite any other works.


                                                         145
Labaree states that the governor “had very little to do with bills until they had
been passed by the council and assembly and then he could only accept or reject
them as they stood.”12
   The relationship between the governor and the legislative assemblies also sug­
gests that the governor could not exercise an item veto. In their efforts to resist
the power of the Crown, the assemblies sought to coerce the governor to approve
bills to which the Crown objected. Greene writes that the assemblies engaged in
the “practice, pursued in direct defiance of the royal instructions, of inserting
items entirely foreign to the main body of the bill, of attaching legislative riders
to bills appropriating money.” 13 Another commentator states:

              The most serious difficulty in colonial government was one
           growing out of the gradual revolution which was taking pace in
           the Colonies due to the rising power of the assemblies. This move­
           ment had scarcely begun in 1696 when the Board was organized,
           but it developed rapidly and was almost complete by 1765. The
           assemblies, through their assumed power over what they chose to
           call a money bill, were able to usurp the chief legislative powers
           of the council by denying to that body the right to amend proposed
           financial measures, thus rendering it powerless to assist the gov­
           ernor in carrying out his instructions. With the council eliminated
           and with full control o f the purse in their own hands, the assem­
           blies proceeded to force the governors to sign forbidden legisla­
           tion and to strip them o f their executive functions. By designat­
           ing officers by name in the appropriation bills the assemblies
           forced the governors to appoint such persons to office as were
           pleasing to itself, extraordinary and even ordinary executive du­
           ties were delegated to committees of the lower house, and finally
           the control of the military was assumed, so that the governors were
           reduced to little more than figureheads.



    12 Accord, Paul R Q. W olfson, Is a Presidential Item Veto Constitutional?, 96 Yale L J . 838, 842-43 (1987)
(“ U namendabihty meant that the colonial governors and upper houses had to accept all items of appropriation in
money bills or reject them all ”).
    13 E.B. Greene, The Provincial Governor in the English Colonies o f North America 164 (1966) Robert Luce
w ntes that “ [i]n the colonial assemblies o f America the obnoxious practice [of combining unrelated subjects in a
single bill] became fam iliar ” Although he notes that some examples o f this practice were due to “indifference or
carelessness” o r “unfam ilianty with the canons o f correct law-drafting,” he states that “ [t]here is, however, good
ground for suspicion that most o f the m ischief was deliberately planned, in order to compel the home authorities to
approve dubious items attached to proposals evidently desirable and important.” Indeed, Luce notes that “ [w]ith
the quarrels o f the period leading up to the Revolution, the colonists resorted to the practice with provoking fre­
quency and boldness.” Robert Luce, Legislative Procedure 549-50 (1922). In The Review o f American Colonial
Legislation by the King in Council 207 (1915) (“Russell”), Elmer Russell notes the practice of the Colonies in­
cluding “provisions upon unrelated subjects within the sam e enactment,” but places a different emphasis upon it
than do G reene and Luce. Russell states th at “ [i]n the majority o f cases [the practice] was due to ignorance or care­
lessness.” Id However, “ [w]hen, in rare instances, this expedient was used to circumvent the [Crown], the objec­
tionable provision was usually inserted as a n d er to a supply act.” Id at 208.


                                                          146
Oliver Morton Dickerson, American Colonial Government 1696-1765 at 361-62
(1962). If the governor had the authority to veto parts of a bill, however, the de­
vices described could not have coerced the governor.
     The two examples of an item veto offered by Professor McDonald do not lead
to a contrary conclusion. Professor McDonald first claims that the “best known
examples” of item vetoes exercised by the colonial governors “are those of the
proprietary governors of Pennsylvania and Maryland, who repeatedly vetoed spe-'
cific provisions of military appropriations bills during the French and Indian War
of 1756-63.” 14 In McDonald’s letter to Lewis Uhler, he cites E.B. Greene’s The
Provincial Governor in the English Colonies o f North America as specific au­
thority for this claim.
     As quoted above, both Greene and Labaree state that the governor had only a
general negative. Moreover, with respect to this incident, a review of Greene’s
book reveals only the statement that during the period of the French and Indian
wars, the assemblies of Pennsylvania and Maryland “passed supply bills which
included taxes on the estates of the proprietors,” and the proprietors’ “refusal
. . . to permit such taxes led to prolonged and angry deadlocks.” 15 E.B. Greene,
The Provincial Governor in the English Colonies o f North America 13 (1966).
This certainly does not expressly state that the governors had item veto author­
ity, nor does it suggest an inference that they did. Indeed, to the extent one were
to engage in conjecture, the most plausible inference is that the deadlocks were
the result of the governor’s opposition to the entire supply bills, for item veto au­
thority would have permitted him to approve the parts of the bills of which he
approved.
     As his second example, Professor McDonald claims that colonial governors
exercised item veto authority with respect to the appointment of members of their
councils. McDonald asserts that the governors councils were selected by leg­
islative enactment, but that the governors had “the power to reject individual se­
lections, even though all the choices were presented together in the same bill.”
Forrest McDonald, Line Item Veto: Older Than Constitution, Wall St. J., Mar. 7,
1988, at 16. Greene’s book states, however, that except for Pennsylvania and
Massachusetts, council members were chosen by the Crown, usually upon the
recommendation of the governor. In Pennsylvania, moreover, council members
were chosen by the governor, subject to some participation by the council itself,
but not the assembly.
    McDonald’s claim that council members were selected by legislative enact­
ment is only plausible in Massachusetts, where the council members were elected
by the assembly and the council, subject to the governor’s veto. Greene’s book
does not state that the results of the elections were transmitted to the governor


   14 Forrest McDonald, Lme-ltem Veto Older Than Constitution, Wall St J , Mar. 7, 1988, at 16.
   15 Greene also states that “ dunng the years 1753-1759,” there was “a stormy period of conflict [in Maryland
politics] between the governor and the assembly over supply bills ” However, “during the six years there is no
record o f any veto by the governor: all bills presented to him were approved, and this fact clearly indicates that ob­
noxious legislation was blocked by the upper house ” Id. at 87


                                                        147
together as a single legislative enactment. Even if the names of those elected were
communicated to the governor in a group, it does not follow that the assembly
voted to elect the appointees as a group. Moreover, even if the assembly did vote
on appointees collectively rather than individually, there is no reason to conclude
that the governor possessed an item veto with respect to legislation even though
the governor often, if not always, rejected fewer than all the elected candidates.
Enactments presenting the results o f a legislative election are quite distinct from
legislation passed in the form of bills. In any event, whatever its precise nature,
the practice occurred in only one state. Thus, neither example provided by Pro­
fessor McDonald presents evidence of the existence o f item veto authority in the
colonial governors over legislation.
    Finally, the colonists’ practice, noted above, of combining unrelated items in
a single bill also suggests that they did not understand the term “Bill” to mean a
legislative measure relating to only one subject. Despite the Crown’s objection
to laws containing unrelated provisions, the colonists did not share this under­
standing o f legislation. Rather, as previously discussed, they included unrelated
subjects in a single bill as a result o f indifference, carelessness, and the desire to
coerce the crown’s approval. It is particularly clear, moreover, that the colonists
believed that items of appropriation could be aggregated in a single bill. Greene
writes that “a glance at the statute books of almost any colony will show that, by
the close of the colonial era, the general rule consisted in making detailed ap­
propriations for short periods of tim e.” Greene at 122. Our independent review
o f colonial appropriations laws confirms that the colonists aggregated items of
appropriation in a single law.16
   In sum, we are aware o f no evidence indicating that a colonial governor exer­
cised an item veto with respect to colonial legislation. Rather, the uniform prac­
tice appears to have been that the governor “could only accept or reject bills as
they stood.” 17
    2. R eview o f C olonial Legislation by the Privy Council—In addition to its au­
thority over colonial legislation exercised through the governors, the Crown also
reviewed colonial laws through the Privy Council.18 This review permitted the
Crown to exercise central control over the Colonies, and was mainly conducted
to ensure the conformity of colonial laws with the laws of England, to protect the
prerogatives of the Crown, and to further colonial policy.
    In his recent article in the Wall Street Journal, Professor McDonald states that
the “American colonists’ most extensive experience with a veto had been through
the British government’s power to review acts passed by the colonial legisla­
tures.” He writes that the Board o f Trade, on behalf o f the Crown, disallowed—



     16 See, e.g., 5 New York Colonial Laws 27 (passed 1770).
     17 Leonard W oods Labaree, R oyal Government in America 219 (1930).
     18 O ver the years, the Privy Council relied upon numerous committees and boards to review, and make recom­
mendations concerning, colonial legislation. T h e most important o f these boards was the Board o f Trade, estab­
lished in 1696. For ease o f exposition, we will usually refer to the actions o f the Privy Council, omitting the role
o f the subordinate boards, except when relevant.


                                                         148
”in whole or in part”— 469 acts passed by the Colonies. Professor McDonald
claims that the Board of Trade “exercised such a line-item veto many times,” and
cites as an example the alleged item veto in 1764 of a clause in a Massachusetts
revenue act.19
   The veto exercised by the Privy Council, however, differed in significant re­
spects from examples of the veto power in the Colonies, States, and Federal Gov­
ernment. The Privy Council generally reviewed laws that were already in effect
rather than approving bills as part of the legislative process.20 The Council’s re­
view power therefore did not strictly involve the exercise of a veto, but was sim­
ilar to a power of repeal. Moreover, as there was no requirement in most cases
that the Privy Council review legislation within any time period, a majority of
the laws reviewed by the Board of Trade were never formally acted upon by the
Council and some laws were reviewed many years after their enactment. Russell
at 54. These distinguishing characteristics of the veto exercised by the Privy
Council preclude significant reliance upon any particular feature of it as a model
for the President’s veto power.21 While the Framers were familiar with the ex­
ercise of the Crown’s veto, they conferred a substantially different veto power
upon the President.
   To the extent that the nature of the Crown’s veto is instructive of the Framers’
understanding, however, examination of its use supports the conclusion that the
President does not have authority to disapprove parts of a bill. A review of his­
torical materials indicates that, for the nearly one hundred years between the late
 1680s and the American Revolution— the period most revealing of the colonists’
understanding of the nature of a veto— the Council never vetoed part of a leg­
islative enactment. Although the Council did exercise two item vetoes prior to
that time, in 1665 and 1680, these incidents were not repeated and appear to have




     19 Forrest McDonald, Line-ltem Veto Older Than Constitution, Wall St J., Mar. 7, 1988, at 16. In his letter to
Lewis Uhler, Professor McDonald states that “(t]he authonty on this subject is Elmer B. Russell, The Review of
American Colonial Legislation by the King in Council (New York, Columbia Umv , 1915) ” Russell's book, upon
which we also rely heavily, is based on a review of the actual vetoes exercised by the Crown, as described in the
journals o f the board of Trade, located in the Public Record Office in London. It is therefore a work that is partic­
ularly suited to our purposes. Other important sources, however, include Oliver Morton Dickerson, American Colo­
nial Government 1696 - 1765. A Study o f the British Board o f Trade in its Relation to the American Colonies, Po­
litical, Industrial, Administrative (1962); Leonard Woods Labaree, Royal Government in America (1930)
    20 Certain kinds o f colonial legislation, however, were suspended from taking effect until receiving the approval
of the Crown. Examples include pnvate acts and legislation repealing other laws. Leonard Woods Labaree, Royal
Government in America 227 (1930), Russell at 214
    21 If, contrary to our research, there is evidence that the Privy Council had the power to veto parts of a bill, the
differences between thal body and the President would argue against recognizing a similar power in the President.
Since the colonial laws would have already been in operation and relied upon by the colonists, there would be an
additional reason to sever only those parts considered objectionable by the Council Moreover, the fact that the laws
were in operation and that the council exercised the (judicial) power to reject the laws as contrary to the charters o f
the Colonies, would suggest that the Council was exercising a power analogous to judicial review rather than the
veto, permitting the Council to sever objectionable parts of the statute. See Russell at 227 (Privy Council’s review
precedent for power o f judicial review); Oliver Morton Dickerson, American Colonial Government 1696-1765 at
365 (1962) (same). We discuss at greater length below why the availability o f judicial review fails to support the
existence o f item veto authonty.


                                                         149
been regarded as isolated departures from the rules governing the exercise of the
Council’s proper review power.
   Systematic review of legislation by the Privy Council began after 1660, but
the practice governing this review appears not to have been finalized until some
years later.22 Thus, in the late 1670s the Crown sought to limit the power of the
Jamaican Assembly to approving or disapproving laws drafted in England. The
successful resistance of the Jamaican Assembly to approving or disapproving
laws drafted in England. The successful resistance o f the Jamaican Assembly to
this attempt helped clearly to establish the power of colonial assemblies to initi­
ate legislation.23
   At approximately the same time, the Privy Council exercised two item vetoes.
In 1665, the Council objected to a proviso exempting certain lands in a Barba­
dos impost act. The objectionable clause was ‘“ disallowed and made void’” by
the Council, “although the act itself they confirmed.”24 Similarly, in 1680 the
Council reviewed a Virginia revenue act which contained a clause exempting
Virginia ships from the taxes imposed. Citing the Barbados act as precedent, the
Council confirmed the law but disallowed the exemption.25
   These two early examples of the exercise of an item veto do not appear to have
been repeated. Although Russell does not expressly state that item vetoes were
not exercised again, neither he,26 nor the other authors reviewed by us, mentions
any other examples of parts of bills being vetoed.27 Moreover, Russell states:

              Attempts to impose laws unaltered upon the assemblies, or to
           repeal acts except in their entirety . . . , were a natural outwork­
           ing of the policy of Charles II. Both ceased, for the most part, with
           his reign; while after the “Glorious Revolution” there was a com­
           plete tolerance of the assemblies and a fairly scrupulous respect
           for their autonomy.

     22 It should be noted that the Board of T rade first began to review colonial legislation in 1696. Russell at 44
     23 Id. at 26-27, Leonard W oods Labaree, R o ya l Government in America 219-22 (1930).
     24 Russel] at 21.
     25 Id. at 31.
     26 An exam ple stated by Russell of the disapproval o f a clause is not properly interpreted as an item veto, but
rather as the suspension o f the operation of a statute. In discussing several Virginia laws of the early 1680s that
were not vetoed but merely suspended in operation while being returned to the colony for reconsideration, Russell
describes an act for “Encouragement of Trade and Manufacture” that was returned to Virginia “with an order that
the clause fixing the time o f its enforcement as to the landing o f goods and shipment of tobacco ‘be immediately
suspended.’” We do not interpret the suspension o f the act’s effective date as the exercise of an item veto as much
as the m eans by which the act was suspended. Russell explains the suspension of these laws by the fact that the acts
involved the important area o f trade and were only to take effect in the future. In any event, Russell notes that “the
more legitimate course [for the Privy Council], and the one which ultimately prevailed, was that taken in 1685,”
under which the Council permitted a law to rem ain in force but instructed the governor to propose an amendment
to the assembly. Id. at 42-43.
     27 See e.g , O liver M orton Dickerson, Am erican Colonial Government 1696-1765: A Study o f the British Board
o f Trade in its relation to the American Colonies, Political, Industrial, Administrative (1912), Leonard W oods Laba­
ree, Royal G overnment in Am erica (1930), R onald C Moe, The Founders and Their Experience with the Execu­
tive Veto, 17 Pres. Stud. Q. 413 (1987); Paul R.W . Wolfson, Is a Presidential Item Veto Constitutional?, 96 Yale
L J 838, 842 n 20 (1987) (“The Privy Council exercised no item veto but always either approved legislation in full
or disallow ed it in full.”).


                                                         150
Russell at 43.28
   Russell also suggests that item vetoes were viewed unfavorably, and perhaps
as illegitimate.29 He states:

              The governor’s commissions and instructions—the nearest ap­
           proach to a fundamental law in the royal colonies—empowered
           the governor, council and assembly, under varying restrictions, to
           make laws which should be subject to royal disallowance. The
           subsequent demand of the English authorities that the Jamaica as­
           sembly adopt unaltered acts drafted in England, constituted a vi­
           olation of a previous concession which rendered the government’s
           position politically, if not legally, untenable. Other acts of the king
           in council prior to 1696 were contrary to the fair implications of
           this grant, if not precluded by its express terms. Such, for exam­
           ple, were the disallowance of clauses in the revenue acts of Bar­
           bados and Virginia. . . .

Id. at 40-41.
   That the few instances of item vetoes were legally problematic and that there
is no evidence that they were asserted again suggests that, like the attempt of the’
Crown to assert the initiative in colonial legislation, the two examples of item
vetoes are most appropriately interpreted as novel attempts of the Crown to con­
trol colonial assemblies made prior to the firm establishment of rules allocating
authority between colonial legislatures and the Crown.30 Under this interpreta­
tion of the historical evidence, the subsequent practice of the Crown until the
American Revolution constitutes a significant precedent for a veto power that
may be exercised only with respect to an entire legislative enactment.
   While thefe is no evidence that the Crown engaged in the practice of vetoing
parts of a bill, Russell’s book describes the Crown’s use of its power to veto an
entire law as a means of inducing the colonial legislatures to remove objection­
able provisions. This was accomplished in two different ways. Instead of mak­
ing a recommendation of confirmation or disallowance to the Privy Council, the
Board of Trade might permit a law containing some objectionable provisions to


   •28 The proposition that item vetoes were not exercised again is also supported by statements made by the Privy
Council, discussed below, that laws combining unrelated provisions were objectionable because elimination o f part
of the law required a veto of the entire enactment. We should note, however, that there are statements in R ussell’s
book that are to some extent ambiguous, and could possibly be poorly articulated references to item vetoes. For ex­
ample, Russell writes that a committee o f the Privy Council took exception to a provision in the bill o f rights passed
by the first assembly o f New York. Russell at 140; see also id at 185. Although we believe that the best interpre­
tation of this statement is not as a reference to an item veto, but rather as an explanation of the grounds for the Privy
Council's opposition to the enactment as a whole, we mention it in the interest of thoroughness.
    29 In the case o f the item veto o f Virginia’s revenue exemption, Russell asserts that although the partial disal­
lowance of the act did not violate the immediate instructions from the Crown to the colonial governor, that the
Crown “nevertheless felt the weakness o f their position is shown by the care with which they cited the Barbadoes
act as a precedent.” Id at 31.
    30 See Paul R Q. Wolfson, Is a Presidential Item Veto C o n s titu tio n a l96 Yale L J. 838, 842 n.20 ( 1987).


                                                         151
 “lye by probationary.” The law would be “allowed to stand provisionally while
 the governor either was instructed to procure an amendment remedying its de­
 fects, or to obtain the repeal o f the old law and the enactment of a new.”31 Al­
 ternatively, the Board of Trade “sometimes secured the same result [as permit­
 ting a law to lye by probationary] by disallowing the law and stating specifically
 in an instruction the modifications which would serve to make it acceptable to
 the government.” Id. at 91.32
    The one example of an item veto cited by Professor McDonald did not involve
 an item veto, but instead involved an attempt by the Board of Trade to secure an
 amendment upon a threat of vetoing the entire law. In discussing the Board of
 T rade’s power to permit a law to “lye by probationary,” Russell discusses the
 very example cited by Professor McDonald. According to Russell: “A Massa­
 chusetts act of 1764, for example, the Board found objectionable ‘in no other re­
 spect . . . than as it directs a double I mpos t. . . for all goods . . . imported by in­
 habitants of other Colonies.’ They accordingly proposed ‘an instruction to the
 Governor for procuring the amendment of this particular clause.’” Id. at 55 (el­
 lipsis in original).33
    The mechanisms employed by the Crown for preventing objectionable mea­
 sures in otherwise acceptable legislation are analogous to powers that the Con-
"stitution clearly confers on the President. If the President objects to objection­
 able provisions in a law, he may “return it, with his Objections to that House in
 which it shall have originated, who shall enter the Objections at large on their
 Journal.” U.S. Const, art. I, § 7, cl. 2. Similarly, the President may warn Con­
 gress before passage of a bill that it will be vetoed if objectionable provisions are
 included. This suggests that if the Framers relied on any aspects of the Crown’s
 power to review colonial legislation, it was its power to induce amendments of
 a law through the threat of a veto.
    The Crown’s power to veto an entire act was also used to enforce formal re­
 quirements on laws passed by the Colonies. The Crown believed that “each sep­
 arate act should deal with but one subject, and contain no clause foreign in its ti-


     31 Russell at 55. Russell states that “[i]n som e cases it was stated that, if the request for an amendment were not
complied with, the act would be immediately disallowed.” Id.
     32 Dickerson also discusses the Board’s use o f its power to disapprove an entire law to induce the Colonies to
am end their laws. See Dickerson, supra, at 232, 237 n.538, 243 n.556, 245 & 263.
     33 A nother piece o f evidence suggested by Professor McDonald may also be explained as an instance of the
C ouncil’s practice o f using its power to disapprove an enure enactment to induce the colonial legislators to alter
parts o f it. In his Wall Street Journal article. Professor McDonald states that the Board of Trade “(i]n 1702 . de­
clared its basic policy: Bills ‘might be altered in any part thereof.’” We have not found this proposition in Russell’s
book, but we did find a similar statement In discussing the practice of some Colonies of submitting bills to the
Crown for p nor approval rather than including a suspension clause in the law, RusselJ states that “[tjhough such
bills were approved, amendments were sometimes suggested by the Board. In 1704 they considered the draft for a
revision o f the laws o f Virginia prepared by the governor and a committee of the council, and suggested many
changes to be made before its final enactment ” Russell at 92. In a footnote, Russell writes that the “Board informed
the attorney and solicitor that these bills might *be altered in any part thereof as Bills transmitted from Ireland.’”
Id. at 92 & n.3 (emphasis added) W e do not believe that this is a statement by the Board that it had the authority
to veto parts o f bills, but rather an assertion o f the Board’s power to condition prior approval of a bill on alteration
o f the bill.


                                                          152
tie.” Russell at 87. The Colonies nonetheless included “provisions upon unre­
lated subjects within the same enactment.” Id. at 207. The Crown’s response to
these practices, however, was to veto the entire measure. Thus, “attempts of the
assemblies to re-enact English statutes, or to declare the laws of England wholly
or partially in force, were discouraged, lest they operate . . . to deprive the crown
of its right to veto each individual enactment.” Id. at 139-40. A New York law
extending several acts of Parliament to the colony

          was disallowed, although it introduced nothing in itself objec­
          tionable, because it did not seem fitting that laws should ‘be
          adopted in Cumulo, and that, too, without stating more of the acts
          than the titles and sections adopted. [This] deprives both the
          Crown and the Governor of that distinct approbation or disappro­
          bation that is essential to the constitution of the Province.

Id. at 140 (brackets in original). Moreover, one of the reasons stated by the Crown
for objecting to unrelated provisions in an act was that the elimination of part of
the act required a veto of the entire measure:

          In 1695 the committee [of the Privy Council] complained that di­
          verse acts of Massachusetts were “joined together under ye same
          title, whereby it has been necessary for the repealing of such of
          them as have not been though fit to be confirmed to vacate such
          others as have been comprehended under such titles.”

Id. at 207. Thus, even though the Crown believed that laws containing unrelated
provisions burdened its power to veto, it did not attempt to exercise its veto over
only part of these laws. Rather, the generally accepted view required the Crown
to reject the entire piece of legislation.
   In conclusion, to the extent that the Privy Council’s review of colonial legis­
lation supports any interpretation of the President’s veto power, it is that the con­
stitutional provisions enabling the President to threaten to veto, or to veto, an en­
tire legislative measure are his only legitimate response to bills containing
objectionable or unrelated provisions.

E. Experience o f the States from 1776 to 1789

   We have also sought to review the experience of the States during the period
between the Declaration of Independence and ratification of the Federal Consti­
tution. During that period, only the constitutions of Massachusetts and New York
provided for vetoes.34 The experience of these two States, however, is particu­


   34    South Carolina’s temporary constitution of 1776 provided the Stale president and commander-in-chief with
an absolute veto on legislation. The permanent constitution o f 1778, however, did not include the veto power. See
generally Joseph E. Kallenbach, The American C hief Executive 24 (1966)


                                                     153
larly important. Both States’ constitutions provided for a strong executive, and
were relied on as models by the Federal Convention of 1787.35 Exercise of the
veto in these States, moreover, represents the most recent and proximate exam­
ple of the veto power known to the Framers, and the only example of a veto that
had been drafted and adopted by Americans. Finally, a comparison of the veto
provisions in these State constitutions with Article I, Section 7, Clause 2, of the
United States Constitution suggests that the delegates to the Philadelphia Con­
vention used the New York, and particularly the Massachusetts, provisions as
models in drafting the federal veto provision.36
   In his article in the Wall Street Journal, Professor McDonald refers to the ex­
amples of Massachusetts and New York for support. Although Professor Mc­
Donald states that the “phraseology of the [veto] provision” in Massachusetts as
the power of “revisal” suggests that the veto “could be exercised selectively,” he
notes that “we cannot be sure because no governor exercised it before 1787.” Pro­
fessor McDonald states, however, that the very first exercise of the veto in New

  35 Id at 32-33
  36 A rticle III o f the New York State Constitution of 1777 provides.
      And whereas laws inconsistent with the spirit o f this constitution, or with the public good, may be
      hastily and unadvisedly passed Be it ordained, that the governor for the time being, the chancellor and
      the judges o f the supreme court, or any two o f them, together with the governor, shall be, and hereby
      are, constituted a council to revise all b ills about to be passed into laws by the legislature And for that
      purpose shall assemble themselves, from time to time, when the legislature shall be convened; for
      which, nevertheless, they'shall not receive any salary or consideration under any pretence whatever
      A nd that all bills which have passed th e senate and assembly shall, before they become laws, be pre­
      sented to the said council for their revisal and consideration, and if, upon such revision and consider­
      ation, it should appear improper to the said council, or a majority o f them, that the said bill should be­
      com e a law o f this State, that they return the same, together with their objections thereto in writing, to
      the senate or house o f assembly, in w hichsoever the same shall have originated, who shall enter the
      objections sent down by the council at large in their minutes, and proceed to reconsider the said bill.
      But if, after such reconsideration, two-thirds o f the said senate or house of assembly, shall, notwith­
      standing the said objections, agree to pass the same, it shall, together with the objections, be sent to
      the other branch o f the legislature, w here it shall also be reconsidered, and, if approved by two-thirds
      of the members present, shall be a law.
      A nd in order to prevent any unnecessary delays, be it further ordained, that if any bill shall not be re­
      turned by the council, within ten days after it shall have been presented, the same shall be a law, un­
      less the legislature shall, by their adjournment, render a return of the said bill within ten days imprac­
      ticable; in which case the bill shall be returned on the first day o f the meeting of the legislature after
      the expiration o f the said ten days.
  The M assachusetts Constitution of 1780, ch. I, § 1, art. 2, states:
      No bill or resolve o f the Senate or H ouse of Representatives shall become a law, and have force as
      such, until it shall have been laid before the Governor for his revisal, and if he, upon such revision,
      approve thereof, he shall signify his approbation by signing the same. But if he have any objection to
      the passing o f such bill or resolve, he shall return the same, together with his objections thereto, in
      writing, to the Senate or House of Representatives, in whichsoever the same shall have originated, who
      shall enter the objections sent down by the Governor, at large, on their records, and proceed to recon­
      sider the said bill or resolve: But, if, after such reconsideration, two-thirds o f the said Senate or House
      o f Representatives shall, notwithstanding the said objections, agree to pass the same, it shall, together
      with the objections, be sent to the other branch o f the legislature, where it shall also be reconsidered,
      and if approved by rw o-thirdsof the m embers present, shall have the force of law: But in all such cases,
      the vote o f both houses shall be determined by yeas and nays; and the names o f the persons voting for,
      or against, the said bill o r resolve shall be entered upon the public records o f the Commonwealth
      And in order to prevent unnecessary delays, if any bill o r resolve shall not be returned by the G over­
      nor within five days after it shall have been presented, the same shall have the force o f law.


                                                         154
York “established the precedent that it could [be used to] reject particular clauses
as well as whole bills.”37
   The experience of New York State does not support the existence of an item
veto. Until 1822, a Council of Revision, composed of the governor, justices of
the state supreme court and the chancellor of equity, exercised the veto power in
New York. Although Professor McDonald cites the first veto of the Council of
Revision as an example of the exercise of an item veto, a review of that veto re­
veals the Council did not disapprove part of a bill. In fact, the Council rejected
the bill as a whole, objecting in its veto message to certain of its provisions.
   The Council of Revision exercised its first veto on February 4, 1778, by re­
jecting a bill entitled, “An act requiring all persons, holding offices or places un­
der the Government of this State, to take the oaths therein prescribed and di­
rected.” The Council objected to the bill on various grounds, and returned it to
the Senate, where it “was passed again with various amendments, and became a
law . . . on the 5th of March, 1778.” C. Lincoln, State o f New York, M essages o f
the Governors 21 (1909). Lincoln’s book, compiling the messages of the Coun­
cil, states:


           The possible effect of a veto on the powers of the Legislature was
           considered by the Senate on this occasion, and while consenting
           to an amendment to obviate the objections presented by the Coun­
           cil of Revision, the Senate declared that neither the concession
           hereby made to the Council’s objection, “nor the amendment
           aforesaid to be thereon made, shall be drawn into precedent; so as
           in any wise to impeach, impair, or diminish the freedom of legis­
           lation vested in this Senate by the Constitution.”


Id. Thus, it appears clear that the Council vetoed the entire bill, and it was only
after the legislature acquiesced in the Council’s views, that the bill was approved
and became a law.38 Rather than providing an example of an item veto, then, the
first veto of the Council of Revision demonstrates how the power to veto an en­
tire enactment may be used to induce the legislature to modify objectionable por­
tions of a bill.
   A review of the history of the Council of Revision also reveals no evidence
that the Council exercised an item veto at any other time. Prescott and Zimmer­
man’s review of the vetoes exercised by the Council of Revision does not men­
tion a single instance in which part of a bill was vetoed, but the article does note


    37 Forrest McDonald, Line-ltem Veto*Older Than Constitution, Wall Si. J., Mar. 7, 1988, at 16.
    38 One objection made by the Council was that the Oath o f office prescribed for Sheriffs and Under-Shenffs
should not impose a “prohibition to the taking [of] undue fees” merely for certain services, “but ought to extend to
all acts which sheriffs, o r under-sheriffs, are bound to perform.” Lincoln at 22. The bill that was passed into law
was amended to take account of this objection by inserting in the Oath o f office that Sheriffs or Under-Sheriffs
should not lake undue fees “for any other service whatsoever, in [the] said office o f sheriff (or under-sheriff. . . ) . ”
1778 N.Y. Laws 14.


                                                          155
examples of entire bills that were vetoed because the Council objected to partic­
ular provisions.39
    Moreover, the veto provision o f the Massachusetts Constitution provides no
evidence that the Framers intended the President to have item veto authority.
First, although the provision in the Massachusetts Constitution conferring veto
power upon the governor uses the terms, “revision,” and “revisal,” this does not
suggest that the Governor of Massachusetts could exercise an item veto. While
the term, “revision,” and its variants, “revise” and “revisal,” today imply the act
of correcting or altering an original, two centuries ago these terms meant either
the act of (1) simply reviewing something or (2) reviewing and amending it.40 It
seems clear that the Framers of the Massachusetts Convention used the term “re­
vision” in the former sense because the veto provision makes sense as a whole
only with this understanding of the term. The provision provides, in relevant part,
that “[n]o b i l l . . . shall become a law .. . until it shall have been laid before the
Governor for his revisal ; and if he, upon such revision, approve thereof for he
shall signify his approbation by signing the same. But if he have any objection
to the passing of such bill,” he is to return the bill and his objections to the leg­
islature. Massachusetts Const, ch. I, sec. 1, art. 2 (emphasis added). If “revise”
is interpreted to mean alteration, then the clause provides the Governor with the
power to alter bills, and denies the legislature the opportunity to override the al­
tered bills. The legislature may, however, override the Governor’s veto (i.e., re­
jection without modification) of the entire bill. To avoid this obviously incorrect
interpretation of the Massachusetts veto provision 41 the terms “revision” and
“revisal” must be understood to mean only the power to review.42
   Moreover, even if the power o f “revision” was intended to permit the Gover­
nor of Massachusetts to modify bills, the President would not possess this power.
Early versions of Article I, Section 7, Clause 2 did use the term “revision,” but
the Framers ultimately adopted the clause without it.43 The Framers did not state

    39 Frank W. Prescott & Joseph F Zimmerman, The Council o f Revision and the Veto o f Legislation in N ew York
States 1777-1822 at 53 n.61 (Occasional Paper 1972). The authors note the veto in 1815 of an appropriations bill
that “contained a n d er providing a new apportionment o f senate districts.” After the veto was sustained, the “ap­
propriations act minus the n d er was enacted on the day o f final adjournment.” /*/.
    40 The 1828 version o f W ebster’s American Dictionary, defines “revision” as “ [t]he act of reviewing, review,
re-examination for correction.” The verb “revise” has two meanings “ 1. to review, to re-examine, to look over with
care for correction . . 2. To review, alter and am end.” N. Webster, An American Dictionary o f the English Lan­
guage (1828)
    41 The overall structure o f the veto provision in the New York Constitution o f 1777 (as well as that of early ver­
sions o f the veto clause proposed at the Philadelphia Convention) indicates that the term should also be given the
m eaning “review ” in these provisions.
    42 Although Professor McDonald states that the Governor failed to exercise a veto prior to adoption of the United
States Constitution, experience in Massachusetts in the years following adoption of the United States Constitution
would also have provided evidence of the m eaning o f the M assachusetts veto provision to the Framers. The veto,
however, was not exercised in Massachusetts until after the Governor was inaugurated in 1825. See A Nevins, The
Am erican States During and A fter the Revolution 1775-1789 at 182 (1969)
    43 M adison’s Notes at 388 It should also be noted that there is no suggestion in the debates that the power of
revision would permit modification of a bill
    44 In addition to the evidence o f vetoes exercised under the Massachusetts and New York constitutions, it should
be noted that the legislatures in both states passed appropriations bills that aggregated individual items. Therefore,
it cannot be argued that the term “Bill” was understood to mean a single item of appropriation


                                                          156
that the President had the power of revision, but merely that he could “approve”
or “not” the bills presented to him. Thus, arguments based on the power of revi­
sion cannot be used to provide the President with item veto authority.44
   In conclusion, the history of the veto power in the States of Massachusetts and
New York prior to the adoption of the Constitution reveals that item veto au­
thority was not exercised. In our view, this is a significant historical precedent,
which constitutes persuasive evidence that the Framers did not intend, or even
implicitly assume, that the veto power included the authority to disapprove parts
of a bill.

F. Post-Ratification Experience

   In this section, we review the historical practices of Congress and Presidents
as related to the question of whether the Constitution adopts a limited definition
of the term “Bill.” On balance, the evidence indicates that the Framers did not
intend to limit the contents of a bill. The early historical practice of Congress was
to pass bills containing numerous items of appropriation. Although Congress did
not begin the practice of aggregating unrelated matters in a single bill until the
Civil War, since that time it has occurred regularly. Moreover, although Presi­
dents have exercised the veto power differently, they have been unanimous in
the view that they were without authority to approve or disapprove parts of a bill.

   1. Appropriations —A review of appropriations bills passed by the First Con­
gress reveals that numerous items were included within a single appropriations
bill. For example, on March 26, 1790, Congress passed “An Act making appro­
priations for the support of government for the year one thousand seven hundred
and ninety.” See 1 Stat. 104 (1790). Among other things, the act contains appro­
priations for the payment of pensions, for building a lighthouse on Cape Henry
in Virginia, for funding the Department of War, for the expenses of the late of­
fice of foreign affairs, for the services and office expenses of Roger Alden, and
for the services of Jehoiakim M ’Toksin as an interpreter and guide. This bill was
by no means unusual, and the statute books are replete with additional examples.
Moreover, we are aware of no debates in Congress questioning this practice at
the time. Thus, to the extent that the current commentators suggest that a bill may
not contain more than one item of appropriation, their claims are contradicted by
the highly probative and consistent practice of Congress since its inception; and,
as we have already explained, the text of the Constitution forecloses finding item
veto authority in the President through any route other than an interpretation of
the term “Bill.”

   2. George W ashington —This understanding of the veto clauses also appears
to have been held by President Washington. During his first term, Washington
discussed in a letter why he approved “many Bills with which [his] Judgment is
at variance.” President Washington explained: “From the nature of the Constitu­
tion, I must approve all the parts of a Bill, or reject it in toto.” 33 Writings o f

                                        157
G eorge Washington 96 (1940). Although Washington was never presented with
an appropriations bill with substantive riders, the fact that he was presented with
appropriations bills containing multiple items suggests his belief that he did not
have authority to veto individual items of appropriation.

   3. Su bsequ ent Congressional Practice — The meaning to be drawn from Con­
gress’ practice concerning the inclusion in a single bill of unrelated substantive
provisions and substantive riders on appropriations bills is more equivocal. It
does not appear that substantive legislation was passed by both houses and pre­
sented to the President as part o f an appropriations bill for the first seventy years
following the Constitution’s adoption. Attempts to vary from this practice were
met with a significant skepticism and debate in Congress, which we briefly de­
scribe below.
   The issue of combining unrelated provisions was discussed in the Senate in
1850 when Senator Benton moved that the Committee of Thirteen be instructed
not to tack any other bill or foreign matter to the bill admitting California as a
State. Senator Benton introduced the following resolution:

           That the said committee be instructed to report separately upon
        each different subject reported to it; and that the said committee
        tack no two bills of different natures together nor join in the same
        bill any two or more subjects which are in their nature foreign, in­
        coherent, or incongruous to each other.

Cong. Globe, 31st Cong., 1st Sess. 793 (1850). Senator Benton cited authority
for the proposition that in the British system it was considered unparliamentary
to tack unconnected bills, and admonished that “the evil of joining incongruous
measures together by one House, to coerce the assent o f the other, or the approval
of the President. . . is just the same.” Id. at 794. Although the bill in question was
not an appropriations bill, Senator Benton cited the parliamentary law of Great
Britain in support of his motion. Discussing the British distinction between the
tacking of substantive riders to appropriations bills and the tacking of unrelated
substantive provisions to each other, Senator Benton observed:

           The case before the Senate is not that of a tax or appropriation
        bill: if it was, the British argument of unconstitutionality and dan­
        ger to the country would equally apply; for, by our Constitution,
        the House of Representatives has the exclusive constitutional right
        to originate such bills; and to thwart or impede them, by tacking
        on extraneous amendments in this body, would be to impede the
        free working of the Constitution; and, in the case of disagreement
        between them, might deprive the Government of the support nec­
        essary to its existence.

Cong. Globe, 31st Cong., 1st Sess. 794 (1850).

                                         158
   It is important for our purposes to emphasize that Senator Benton’s remarks
were not addressed to what constitutes a “Bill” for constitutional purposes.
Rather, he appears to have shared the Framers’ concern that one house might tack
together two unrelated matters in a single bill. Senator Benton’s objection was a
different one: the tacking of unrelated matters together would prevent all “part[s]
of the legislative power [from acting] freely and fairly— neither the individual
members of the two Houses, nor the Houses collectively, nor the President him­
self. This would be destructive to all fair and wise legislation.” Id. at 796. Thus,
Senator Benton considered tacking to be objectionable precisely because he be­
lieved that the President’s only recourse was to veto the whole, stating:


           If the two Houses shall agree in the conjunction, the President may
           not, and may see cause for a veto in one part, and not in the other;
           but must disapprove all, in order to get rid of the objectionable
           part.


Id.
   Confrontation with the House and President was avoided when the Senate
tabled Senator Benton’s resolution as premature and the Compromise of 1850
permitted the bill admitting California to be passed without the inclusion of un­
related matters.45
   The question arose again in 1856 when the Republican-controlled House at­
tached to the army appropriations bill a rider prohibiting the employment of the
United States military to execute the laws passed by the Kansas territorial legis­
lature. See Cong. Globe, 34th Cong., 1st Sess. app. 1089 (1856). The debate fo­
cused primarily on the validity of those laws, although some senators viewed the
act of tacking on the rider as “revolutionary,” again citing parliamentary prece­
dent. See e.g., id. at 1103 (Mr. Hunter). Other Senators viewed the rider as merely
a condition on the expenditure of funds appropriated by the bill. See e.g., id. at
1107 (Mr. Seward). The Senate refused to agree to inclusion of the rider and the
Congress adjourned without enacting appropriations for the army.

   4. The C ivil W ar P eriod —By the time of the Civil War, however, substantive
measures were frequently passed and presented to the President as “riders” on
appropriations bills. The Republicans’ control of both Congress and the White
House, as well as the necessity of quick action, may account for the commence­
ment of the practice. By 1867, however, Congress and the President were fre­
quently at odds, primarily over Reconstruction. In that year, the Radical Repub­
licans in Congress passed an army appropriations bill that included a section
purporting to remove the President’s authority to control the Army and placing


   45     An earlier attempt to tack unrelated bills had occurred in 1820 when the Senate tacked its bill admitting Mis­
souri as a slave State to the bill admitting Maine After the House protested, a compromise was worked out, and
the bills were passed separately.


                                                       159
its management with General Grant. Perhaps because his opponents controlled
more than two-thirds of both houses, President Johnson signed the bill. In a spe­
cial message accompanying the bill, Johnson stated that the substantive provi­
sions o f the bill interfered with his constitutional functions as Commander-in-
Chief. “Those provisions are out o f place in an appropriation act. I am compelled
to defeat these necessary appropriations if I withhold my signature to the act.
Pressed by these considerations, I feel constrained to return the bill with my sig­
nature, but to accompany it with my protest against the sections which I have in­
dicated.” 6 James D. Richardson, M essages and Papers o f the Presidents 472
(1898). This episode shows that neither Congress nor the President believed that
a bill could not contain both appropriations and substantive provisions, even
though the President recognized that this practice burdened his veto power.
   By 1873, the practice apparently had become so common that President Grant
called on Congress to propose to the States a constitutional amendment “[t]o au­
thorize the Executive to approve of so much of any measure passing the two
Houses of Congress as his judgment may dictate, without approving the whole,
the disapproved portion or portions to be subjected to the same rules as now.” 7
Id. at 242. Again, the fact that President Grant sought an amendment to establish
presidential authority to exercise an item veto indicates that he did not believe
that the Constitution already provided such authority.

   5.    The H ayes Vetoes — The question arose again at the end of the forty-fifth
Congress when the House, now controlled by Democrats, attempted to tack onto
certain appropriations a provision repealing part of an election law authorizing
the use of federal troops to “keep the peace at the polls.” The Republican Senate
refused and the Congress adjourned without passing several requisite appropri­
ations. In March 1879, President Hayes called a special session of the forty-sixth
Congress to reconsider the needed appropriations. Though the now Democrat-
controlled Senate agreed to pass the desired rider as part of the army appropria­
tions bill, considerable debate took place in both houses about the propriety of
tacking substantive legislation to appropriations bills. The Democrats argued that
it was the Republicans who initiated the practice during the Civil War and that
they should not now be heard to object to its use. The Republicans responded that
tacking was not unconstitutional unless used to exact presidential approval of a
measure that otherwise would be disapproved. According to the Republicans,
during their control o f Congress, riders were employed only for convenience and
not to coerce the President since President Lincoln did not object to the substan­
tive measures attached and the Republicans had the votes in Congress to over­
ride any decision by President Johnson to veto such bills. Thus, the Republicans
argued that President Hayes’ objection to the substance of the rider and the De­
m ocrats’ inability to override his veto were the precise reasons for the unconsti­
tutionality of the current attempt.
   Despite these arguments, the Democrats passed the army appropriations bill
with the rider. President Hayes vetoed the bill on the ground that it would estab­
lish the principle that the House of Representatives “has the right to withhold ap­

                                        160
propriations upon which the existence of the Government may depend unless the
Senate and the President shall give their assent to any legislation which the House
may see fit to attach to appropriation bills. To establish this principle is to make
a radical, dangerous, and unconstitutional change in the character of our institu­
tions.” 7 Id.- at 530. President Hayes elaborated:
       The Executive will no longer be what the Framers of the Consti­
       tution intended— an equal and independent branch of Govern­
       ment. It is clearly the constitutional duty of the President to exer­
       cise his discretion and judgment upon all bills presented to him
       without constraint or duress from any other branch of the Gov­
       ernment. To say that a majority of either or both of the Houses of
       Congress may insist upon the approval of a bill under the penalty
       of stopping all of the operations of the Government for want of
       the necessary supplies is to deny to the Executive that share of the
       legislative power which is plainly conferred by the second section
       of the seventh article of the Constitution. It strikes from the Con­
       stitution the qualified negative of the President.


          Believing that this bill is a dangerous violation of the spirit and
        meaning of the Constitution, I am compelled to return it to the
        House in which it originated without my approval.

7 Id. at 531-32. The rider was then passed separately and vetoed on the merits
by President Hayes on May 12, 1879.
   Undeterred, Congress tacked similar legislation to a general appropriations bill
for the legislative, executive, and judicial departments, which was then vetoed
on May 29, 1879. President Hayes stated:
       The objections to the practice of tacking general legislation to ap­
       propriations bills, especially when the object is to deprive a coor­
       dinate branch of the Government of its right to the free exercise
       of its own discretion and judgment touching such general legisla­
       tion, were set forth in the special message in relation to [the army
       appropriation bill], which was returned to the House of Repre­
       sentatives on the 29th of last month. I regret that the objections
       which were then expressed to this method of legislation have not
       seemed to Congress of sufficient weight to dissuade from this re­
       newed incorporation of general enactments in an appropriation
       bill, and that my constitutional duty in respect of the general leg­
       islation thus placed before me can not be discharged without seem­
       ing to delay, however briefly, the necessary appropriations by
       Congress for the support of the Government.
7 Id. at 537.
   Taking a slightly different approach, Congress next included in an appropria­

                                        161
tions bill for the judiciary a provision prohibiting the use of appropriated funds
“to pay any salaries, compensation, fees, or expenses” to enforce the election
laws to which it objected. 7 Id. at 542. On June 23,1879, President Hayes vetoed
the bill, maintaining that he would not concede “the right of Congress to deprive
the Executive of that separate and independent discretion and judgment which
the Constitution confers and requires.” 7 Id. at 544.
   Again, on June 30, 1879, President Hayes vetoed a bill making appropriations
to pay fees of United States Marshals and their deputies since it would have for­
bade the executive from making any contract or incurring any liability for the fu­
ture payment of money that was necessary to enforce certain provisions of the
election laws. The President maintained his original position: “The object, man­
ifestly, is to place before the Executive this alternative: Either to allow necessary
functions of the public service to be crippled or suspended for want of the ap­
propriations required to keep them in operation, or to approve legislation which
in official communications to Congress he has declared would be a violation of
his constitutional duty.” 7 Id. at 546-47.
   Finally, on May 4,1880, Congress again attempted to amend the election laws
in “An Act making appropriations to supply certain deficiencies in the appropri­
ations for the service of the Government for the fiscal year ending June 30,1880,
and for other purposes.” 7 Id. at 591. President Hayes’ veto message, in part, was
as follows:

        The necessity for these appropriations is so urgent and they have
        been already so long delayed that if the bill before me contained
        no permanent or general legislation unconnected with these ap­
        propriations it would receive my prompt approval.


           . . . [T]he dangerous practice of tacking upon appropriations
        bills general and permanent legislation . . . opens a wide door to
        hasty, inconsiderate, and sinister legislation. It invites attacks
        upon the independence and constitutional powers of the Execu­
        tive by providing an easy and effective way of constraining Ex­
        ecutive discretion. . . . The public welfare will be promoted in
        many ways by a return to the early practice of the Government
        and to the true rule of legislation, which is that every measure
        should stand upon its own merits.


7 Id. at 591-92. Having only a bare majority in each house and realizing that the
President would not yield, the Democrats abandoned their attempt and passed the
necessary appropriations bills free of substantive riders.
   Significantly, although President Hayes characterized Congress’ attempts to
coerce his approval of objectionable riders as “a violation of the spirit and mean­
ing of the Constitution,” his actions demonstrate his belief that his only recourse
was to veto the entire bill. The fact that President Hayes subsequently called for

                                        162
a constitutional amendment to grant the President a line item veto confirms that
this was his view.46

   6. W illiam H oward Taft — Writing thirty-five years after the Hayes vetoes, for­
mer President and Chief Justice William Howard Taft confirmed that President
Hayes followed the only course open to him under the Constitution. Discussing
the President and his role in the enactment of laws, Taft observed:

          [The President] has no power to veto parts of the bill and allow
          the rest to become a law. He must accept it or reject it, and even
          his rejection of it is not final unless he can find one more than one-
          third of one of the houses to sustain him in his veto.

William Howard Taft, The Presidency: Its Duties, Its Powers, Its Opportunities
and Its Limitations 11 (1916). Taft, of course, was not known for taking a nig­
gardly view of executive prerogatives; and that he did not believe that the Pres­
ident possesses an item veto suggests just how extraordinary the exercise of such
authority would be.

   7. W oodrow Wilson — On July 12, 1919, President Wilson vetoed an appro­
priations bill because he objected to an unrelated provision of the bill that would
have repealed the act establishing daylight savings time. The appropriations were
necessary to fund the Department of Agriculture during the current fiscal year,
which had already begun. In his message, Wilson states, “I realize, of course, the
grave inconvenience which may arise from the postponement of this legislation
at this time, but feel obliged to withhold my signature because of the clause which
provides” for repeal of daylight savings time, a step Wilson believed “would be
a very grave inconvenience to the country.” 58 Cong. Rec. 2492 (1919). Con­
gress attempted, but failed, to override the President’s veto, see 58 Cong. Rec.
2551-52 (1919), and subsequently passed the appropriations bill free of the of­
fending rider, see Pub. L. No. 66-22, 41 Stat. 234 (1919).
   Similarly, in 1919, Wilson exercised the constitutional equivalent of an item
veto when he vetoed an appropriations bill on the stated ground that he objected
to “certain items of the bill.” Specifically, Wilson objected to a section of the bill
that appropriated $6,000 for the rehabilitation and support of disabled veterans.
According to Wilson, that section “would probably . . . nullify the whole purpose
of the [rehabilitation] act and render its administration practically impossible,”
as “a sum approximating $8,000,000 will be required for the mere support of
these men.” 58 Cong. Rec. 2493 (1919). Congress subsequently amended the bill
to appropriate $8,000,000 for the rehabilitation of veterans, and President W il­
son signed it into law. See Pub. L. No. 66-21,41 Stat. 163 (1919).
   On each of these occasions, President Wilson demonstrated that if Congress

    46     Of course, the Constitution gives the President only a qualified veto, subject to override upon a vote of two
thirds o f the members in each house. Thus, had the Democrats possessed larger majorities in Congress during their
struggle with President Hayes, they might have succeeded in overriding his vetoes.


                                                        163
is unable to override the President’s veto, then the President’s disapproval of the
whole bill may induce Congress to revise legislation according to the President’s
views. In this way, the exercise of a general veto power may be as effective as
an item veto.

   8. G erald F ord —On October 14, 1974, President Ford vetoed a continuing
appropriations bill because of his opposition to “an amendment requiring an im­
mediate cut-off of all military assistance to Turkey.” 10 Weekly Comp. Pres.
Doc. 1282, 1283 (Oct. 14,1974). Although Congress failed to override the Pres­
ident’s veto, see 120 Cong. Rec. 35,609 (1974), it quickly passed another ap­
propriations bill containing a similar provision. On October 17, 1974, President
Ford again disapproved the bill, and again Congress failed to override his veto.
Finally, Congress adopted a compromise provision, and the President signed the
bill. Although still troubled by the provision, President Ford observed in his sign­
ing statement: “As a result of my vetoes of two earlier versions of this continu­
ing resolution, the Congress has eased the most troublesome of the earlier re­
strictions.” 10 Weekly Comp. Pres. Doc. 1321 (Oct. 18, 1974).

   9. R on ald Reagan — President Reagan has recently had occasion to object to
the practice of combining unrelated matters in a single bill. In 1986, he signed
H.R. 5363 even though it contained an unrelated and unconstitutional provision
that he would have vetoed if it had been presented separately. In his signing state­
ment, the President explained:

           Although I am signing this bill, I am very troubled by the in­
        clusion of an unrelated, last- minute amendment to the Bankruptcy
        Code. The Congress’ decision to link such provisions to otherwise
        desirable and useful legislation is but one example of the highly
        objectionable practice of combining unrelated legislation in a sin­
        gle bill. This practice, at a minimum, violates the spirit of the Con­
        stitution by restricting the President’s veto power.

22 Weekly Comp. Pres. Doc. 1567 (Nov. 14, 1986).
   President Reagan has also been presented with numerous appropriations bills
which contained objectionable items and riders. Last year’s continuing resolu­
tion presents many examples. For example, on March 10, 1988, President Rea­
gan asked Congress to consider repealing or rescinding a 46-page list of “waste­
ful, unnecessary, or low priority spending projects that were included in the
full-year fiscal 1988 Continuing Resolution,” stating that “[t]hese are projects
that, if I were able to exercise line item veto authority, I would delete.” Presi­
dent’s Message to Congress on Revisions to the 1988 Fiscal Year Appropria­
tions, 24 Weekly Comp. Pres. Doc. 326-27 (Mar. 10, 1988). In his most recent
State o f the Union Address, President Reagan called on Congress to reform its
budget process and avoid presenting him with enormous appropriations bills
filled with numerous riders, sometimes just hours before the government is to

                                         164
run out of money. In fact, President Reagan declared that if Congress presented
him with a bill of that sort this year, he would not sign it. 24 Weekly Comp. Pres.
Doc. 87 (Jan. 25, 1988).

         III. Alternative Arguments: Analogies to Judicial Review and
                                Impoundment

   Some commentators have suggested that item veto authority derives support
from the Supreme Court’s exercise of judicial review or the President’s author­
ity to refuse to spend, or “impound,” funds.47 We discuss each argument in turn.

A. Judicial Review

   The fundamental flaw in the judicial review analogy is that it relates to an en­
tirely different kind of constitutional action which, unlike the item veto, has ab­
solutely nothing to do with the lawmaking process. The veto power is a consti­
tutionally prescribed step in enacting a bill into law. In contrast, judicial review
is a power which neither derives from any lawmaking authority nor which can
have any possible effect on whether something becomes law. Rather, it concerns
only a separate and distinct power of the judiciary to determine whether a duly
enacted law already in effect comports with constitutional norms and can be sub­
sequently executed or enforced. Accordingly, the judicial power to interpret ex­
isting laws says nothing about the President’s ability to make law.
   Moreover, closer examination of the argument reveals additional, subsidiary
problems. In its entirety, Professor McDonald’s argument on judicial review ap­
pears to be that because the Framers considered vesting the veto power jointly in
the President and the Supreme Court, and because when it first exercised judi­
cial review in Marbury v. Madison , the Supreme Court struck down unconstitu­
tional portions of the law without invalidating the whole, the President’s veto
power must also permit him to strike out objectionable portions of a bill without
vetoing the whole. The Supreme Court’s invalidation of a duly enacted law— or,
in certain circumstances, parts of the law— is but a concomitant of the fact that
the Court may disturb congressional enactments only to the extent they conflict
with the Constitution. While this action provides support for the view that the
President may refuse to enforce the unconstitutional portion of a law while exe­
cuting the remainder, it hardly suggests that the President may enhance his veto
authority by striking down, on policy or constitutional grounds, particular pro­
visions of a bill presented. Conversely, if Professor McDonald’s analogy to ju ­
dicial review were accepted, then this would suggest that the President may ex­
ercise his veto power only on constitutional, and not policy, grounds.
   Moreover, defining an item veto by reference to judicial review would permit
Congress to circumvent that power. Once the Supreme Court decides that a pro­

  47    See Stephen Glazier, Line-Item Veto Hides Under an Alias, Wall St. J., Mar. 18, 1988, at 26; Forrest Mc­
Donald, Lme-ltem Veto Older Than Constitution, Wall St. J , Mar. 7, 1988, at 16.


                                                    165
vision o f a statute is unconstitutional, it does not necessarily invalidate only that
provision of the statute. Rather, it will uphold the remainder of the statute only
upon finding that the offending provision is severable from the rest. See Alaska
Airlines v. Brock, 480 U.S. 678 (1987). To make this finding, the Court must in­
quire into whether Congress would have passed the statute absent the offending
provision. If the Court concluded that Congress would not have, then the law
must be struck down in its entirety. Id. at 684-85. Thus, if the analogy between
judicial review and the veto is complete, then Congress could easily evade the
item veto thus recognized by including a non-severability provision in every bill
presented to the President. In that event, the President would be forced to choose
between approving or vetoing the bill as a whole— the same choice he has now.
B. Impoundment
   The commentators also suggest that the President’s historical exercise of im­
poundment authority was unchecked until enactment of the Impoundment Con­
trol Act of 1974, and, therefore, that past Presidents’ failure to exercise item veto
authority is explained, not by the absence of such authority, but by their reliance
on the somewhat narrower, but m ore effective, power of impoundment.48 This
argument, however, provides no affirmative support for inherent item veto au­
thority. Rather, at most, it partially rebuts any negative inference to be drawn
from the fact that no President has ever asserted or exercised inherent item veto
power. Indeed, since impoundment relates only to appropriations, the availabil­
ity o f impoundment does not explain why no President in 200 years has exer­
cised an item veto with respect to non-appropriations matters.
   Moreover, to the extent that the commentators are suggesting that the Presi­
dent has inherent, constitutional power to impound funds, the weight of author­
ity is against such a broad power in the face of an express congressional direc­
tive to spend 49 This Office has long held that the “existence of such a broad
power is supported by neither reason nor precedent.”50 Virtually all commenta­
tors have reached the same conclusion, without reference to their views as to the
scope o f executive power.51

    48 T he impoundment pow er is narrower than item veto authority because the former has no application beyond
appropriations. T he impoundment power is m ore effective because it is not subject to override.
    49 As discussed below, the President may in som e instances decline to spend funds appropriated by Congress in
the absence o f an express directive to spend. In such cases, however, the President is not exercising an inherent im­
poundm ent power, but rather his discretion to direct the manner o f executing a law in the absence of a specific con*
gressional mandate.
    50 Memorandum from W illiam H. Rehnquist, Assistant Attorney General, Office of Legal Counsel, Re Presi­
dential Authority to Im pound Funds Appropriatedfor Assistance to Federally Impacted Schools at 8 (Dec. 1, 1969)
(“Rehnquist M emorandum1'); see also Memorandum for Clark MacGregor, Counsel to the President, from Ralph
E. Erickson, Acting Assistant Attorney General, Office o f Legal Counsel, Re Constitutional Power o f Congress
to C om pel Spending o f Im pounded Funds (Jan. 7, 1972); Memorandum for the Attorney General, from Ralph W.
Tarr, A cting A ssistant Attorney General, Office o f Legal Counsel, R e ' Legal Authority to Take Action to Forestall
a D efault {Oct. 21, 1985)
    51 See, e.g., Cathy S. Neuren, Addressing the Resurgence o f Presidential Budgetmaking Initiative, 63 Tex. L.
Rev. 693 (1984); Tim othy R. Hamer, Presidential Power to Im pound Appropriations fo r D efense and Foreign Re­
lations, 5 Harv. J. Law & Pub. Pol. 131 (1982); Note, Impoundment o f Funds, 86 Harv. L. Rev. 1505 (1973); David
A. M artin, Protecting the Fisc: Executive Impoundm ent and Congressional Power, 82 Yale L.J. 1636 (1973).


                                                        166
    There is no textual source in the Constitution for any inherent authority to im­
pound. It has been argued that the President has such authority because the spe­
cific decision whether or not to spend appropriated funds constitutes the execu­
tion of the laws, and Article II, Section 1 of the Constitution vests the “executive
Power” in the President alone. The execution of any law, however, is by defini­
tion an executive function, and it seems an “anomalous proposition” that because
the President is charged with the execution of the laws he may also disregard the
direction of Congress and decline to execute them.52 Similarly, reliance upon the
President’s obligation to “take Care that the Laws be faithfully executed,” Arti­
cle II, Section 3, to give the President the authority to impound funds in order to
protect the national fisc, creates the anomalous result that the President would be
declining to execute the laws under the claim of faithfully executing them.53
Moreover, if accepted, arguments in favor of an inherent impoundment power,
carried to their logical conclusion, would render congressional directions to spend
merely advisory.
    In addition, because an inherent impoundment power, as indicated above,
would not be subject to the limitations on the veto power contained in Article I,
Section 7, an impoundment would in effect be a “superveto” with respect to all
appropriations measures. The inconsistency between such an impoundment
power and the textual limits on the veto power further suggests that no inherent
impoundment power can be discovered in the Constitution.54
    Nor has an inherent power to impound been recognized by the courts. Although
we are aware of no Supreme Court cases directly on point, Kendall v. United
States, 37 U.S. 524 (1838), can be read to support the proposition that the exec­
utive’s duty faithfully to execute the laws requires it to spend funds at the direc­
tion of Congress. Further, one lower court, in a decision arising out of the Nixon
impoundment controversy, held that at least with respect to the programs before
it, the President had no inherent constitutional authority to impound funds in the
face of a congressional directive to spend. National Council o f Community M en­
tal Health Ctrs., Inc. v. Weinberger, 361 F. Supp. 897, 900-02 (D.D.C. 1973),
rev’d sub nom. National Council o f Community Health Ctrs. v. Matthews, 546
F.2d 1003 (D.C. Cir. 1976), cert, denied, 431 U.S. 954 (1977).55 See also Inter­
national Union, United Auto, Aerospace and Agric. Implement Workers o f Am.
v. Donovan, 746 F.2d 855, 863 (D.C. Cir. 1984) (noting that several courts had
rejected either explicitly or implicitly the existence of “inherent constitutional
power to decline to spend in the face of a clear statutory intent and directive to
do so”), cert, denied, 474 U.S. 825 (1985); State Highway Comm n v. Volpe, 479



    52 See Rehnquist Memorandum, supra note 51, at 11; Martin, supra note 51, at 1640
    53 Rehnquist Memorandum, supra note 50, at 11.
    54 Note, Impoundment o f Funds, supra note 51, at 1514.
    55 In several other cases, although the issue was not always clearly presented, the courts implicitly found that
the President has no inherent impoundment authority. E g , Train v City o f N ew York, 420 U.S. 35 (1975); C ity o f
L o sA ng elesv Adams, 556 F.2d 40 (D C. Cir 1977); Sioux Valley Empire Electric A ss'n v. Butz, 504 F.2d 168 (8th
Cir. 1974).


                                                       167
F.2d 1099, 1106 (8th Cir. 1973) (concession by government that congressional
directive to spend must be followed).56
   W e recognize, of course, that Presidents have historically impounded funds,
starting at least with Thomas Jefferson.57 Although we have not independently
reviewed the circumstances surrounding each such incident, it appears that of
those impoundments not based upon the President’s foreign policy powers, most
occurred under statutes that did not contain a directive to spend, thereby permit­
ting the President to impound in the face of congressional silence. C f Youngstown
Sheet & Tube Co. v. Sawyer, 343 U.S. 579,637 (1952) (Jackson, J., concurring).58
Determining whether a statute contains or reflects a congressional directive to
spend is a complex question of statutory construction, to be determined on a case-
by-case basis.59

                                           V. Recommendation

   In this section we outline the ways in which the President may use his exist­
ing authority in the lawmaking process to achieve some of the effects of item veto
authority. The President has many tools at his disposal. The President may pro­
pose legislation to Congress; he may threaten to veto objectionable proposals
prior to passage; he may veto legislation and, in effect, offer amendments in stat­
ing his objections to Congress, which must be entered at large on the legislative
journals of Congress; and he may call Congress into special session on extraor­



    56 Although the President has no general inherent authority to impound funds, we believe that there may be in­
stances in which he may impound even in the face o f a congressional mandate to spend For example, Congress
does not have the pow er to compel the spending o f funds for an unconstitutional purpose or in violation o f specific
provisions o f the Constitution. Accordingly, the President may impound funds where to spend such funds would
infringe upon his constitutional responsibilities as Commander-in-Chief or his duties in the area o f foreign affairs.
        M oreover, when a congressional directive to spend conflicts with another congressional directive not to
spend— as, for example, where Congress has established a debt ceiling that would be violated if the expenditure
were made— the President must determine which statute controls in accordance with ordinary principles of statu­
tory construction and, accordingly, in making that determination may conclude that appropriated funds not be spent.
See M emorandum for the Attorney General, from Ralph W. Tarr, Acting Assistant Attorney General, Office of Le­
gal Counsel, Re Legal Authority to Take action to Forestall a Default (Oct. 21, 1985)
    57 See Martin, supra note 50, at 1644
    5%S e ea lso Note, supra note 51, at 1507-08, 1510. As noted above, however, in such a case the President is not
exercising an inherent impoundment power, but his discretion in the execution of the laws in the absence o f a spe­
cific congressional mandate
    59 See, e g„ 42 Op. A tt’y Gen. 347 (1967), M artin, supra note 51, at 1645-53.
        The adoption o f the Impoundment Control A ct o f 1974, however, may make it doubtful that the President
retains some residual authority to impound funds when a statute does not mandate spending.
        The Act can be view ed as dividing all appropnations m easures into two classes: those that explicitly require
that all appropriated funds be spent, to which the Act by its own terms does not apply and over which the President
has no residual impoundment authority for the reasons set forth above; and all other appropriations measures, to
which the Act does apply and over which the President only has such impoundment authority as the Act grants, to
be exercised in accordance with the Act’s procedures.
        Under this interpretation, the President w ould m effect never possess any residual authority to impound funds
based upon the provisions o f a specific statute. W e are informed by OMB that it interprets the Impoundment C on­
trol Act in that way, and has not claimed that the President has residual authonty to impound in those instances
where a given statute does not on its face mandate spending


                                                         168
dinary occasions. Together, these powers place the President in a substantial po­
sition in the lawmaking process. Just as each house may use its power to shape
the form and contents of legislation, so too can the President, subject only to over­
ride.
   As is now the case, the President should propose desired legislation to Con­
gress. But his role should not end here. In the past, Congress has engaged in the
highly objectionable practices of combining an unmanageable number of appro­
priations bills into one measure, of tacking unrelated substantive riders to such
bills, and of combining unrelated substantive provisions in a single bill. All of
these practices impede the proper functioning of the President’s veto authority.
Therefore, he should use that very authority to induce the Congress to abandon
or modify these practices. As noted above, President Reagan has already informed
the Congress that he will not sign an omnibus appropriations bill for the coming
fiscal year, instructing it to pass thirteen separate appropriations bills as provided
by the Budget Reform Act. In addition, the President should state publicly that
he will not consider, and therefore will veto, any appropriations bills not pre­
sented to him within a specified time before the government is to run out of money,
calling to the public’s attention whenever Congress fails to do so. If Congress ar­
gues that circumstances make it impossible to comply, then the President should
simply require Congress to simultaneously present him with a separate short-term
extension of existing appropriations to give him an equivalent period to review
the bill. Similarly, the President should inform Congress that if it engages in its
now-routine practice of presenting the President with an omnibus appropriations
bill upon adjourning, then he will not only veto the measure, but also exercise
his constitutional authority to call Congress back into special session.
    Moreover, the President could go a long way towards eliminating the second
and third practices by stating publicly that he will veto any appropriations bill
containing substantive riders or any substantive bill containing obviously unre­
lated matters. By adhering to these conditions, the President would provide a
strong incentive for Congress to act in an orderly and responsible fashion. For
example, last year, after Congress failed to override the President’s veto of a bill
to codify the Fairness Doctrine, several members of Congress sought to evade
the President’s veto by attaching the bill as a rider to the Continuing Resolution.
President Reagan announced publically that if the rider was included, he would
veto the entire Continuing Resolution. See Tom Kenworthy, President Threat­
ens To Veto Money Bills: Contra Aid, Fairness Doctrine Disputed, Wash. Post,
Dec. 19, 1987, at A10. Congress subsequently removed the rider prior to pre­
sentment.
   Apart from these formal requirements, the President may use his authority in
the legislative process to have a greater influence on the contents of legislation.
For example, if Congress presents the President with an appropriations bill con­
taining wasteful expenditures, then he should veto the entire measure and iden­
tify the objectionable items in his message to Congress, stating that he will ap­
prove the bill upon the removal of these items. In this way, the president will
focus public attention and scrutiny on those items, and shift responsibility for

                                         169
failure to enact the remainder of the bill on Congress’ decision to include them.
Moreover, even if the President’s veto is ultimately overridden, his actions will
have placed full responsibility for enactment of the objectionable provisions with
Congress. Thus, in the case of the last Continuing Resolution, the President might
have vetoed it solely on the ground that he objected to the last-minute inclusion
of funding for French schools and of a provision designed to divest Rupert Mur­
doch of particular communications holdings. Given the public disapproval of the
inclusion of such provisions, this course could only have enhanced the Presi­
dent’s authority. Essentially the same course could be followed with respect to
objectionable, albeit related, substantive provisions of a bill.
   Although some may argue that assuming such an active role in the lawmaking
process improperly intrudes upon the legislative prerogatives of Congress, we
believe that the Constitution gave the President these powers to enable him fully
to participate in the legislative process, and to defend that role. Indeed, through­
out history, chief executives have used their authority in the lawmaking process
precisely in these ways and with these effects. Hence, it may be premature to sug­
gest that the President’s existing authority is so inadequate as to suggest inher­
ent item veto authority before the President has fully exercised his existing au­
thority.

                                    Conclusion

   For the foregoing reasons, we conclude that the recent claims that the Consti­
tution grants the President inherent item veto authority are not well-founded. On
the other hand, our review suggests that vigorous use of the President’s general
veto power may alleviate much o f the difficulties that give rise to calls for en­
hanced authority.

                                                    C h a rle s   J. C o o p e r
                                                 Assistant Attorney General
                                                  Office o f Legal Counsel




                                        170